Exhibit 10

FOURTH AMENDMENT

Dated as of February 13, 2014

to the

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 31, 2012

among

ACADIA HEALTHCARE COMPANY, INC.,

as the Borrower,

ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

FIFTH THIRD BANK,

as Syndication Agent,

CAPITAL ONE BANK, N.A.,

CITIBANK, N.A.,

REGIONS BANK, and

ROYAL BANK OF CANADA,

as Co-Documentation Agents,

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

FOURTH AMENDMENT

THIS FOURTH AMENDMENT (this “Amendment”) dated as of February 13, 2014 to the
Credit Agreement referenced below is by and among ACADIA HEALTHCARE COMPANY,
INC., a Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, Borrower has requested certain modifications to the Credit Agreement
and the Lenders have agreed to such modifications to the Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Lender Joinder. From and after the date hereof, each Person identified on the
signature pages hereto as a Lender that is not a party to the Credit Agreement
immediately prior to giving effect to this Amendment (each, a “New Lender”)
shall be deemed to be a party to the Credit Agreement and a “Lender” for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all of the rights and obligations of a Lender under the Credit Agreement and the
other Loan Documents as if it had executed the Credit Agreement.

3. Amendments.

3.1 The Aggregate Revolving Commitments are increased to $300,000,000. The
Revolving Commitment of each Lender as of the date hereof is amended to equal
the amount set forth opposite such Lender’s name on Schedule 2.01 attached
hereto as Exhibit B. Immediately after giving effect to the amendment of the
amount of each Lender’s Revolving Commitment as set forth on Exhibit B, each
Lender with a Revolving Commitment (including each New Lender with a Revolving
Commitment) is deemed to have purchased from (x) the L/C Issuer a risk
participation in each outstanding Letter of Credit issued by the L/C Issuer in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit and (y) the Swing Line Lender a risk
participation in each outstanding Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

3.2 Subject to the terms of the Credit Agreement (as amended by this Fourth
Amendment), each Lender severally agrees to make its portion of an additional
advance of the Term Loan (“the Additional Term Loan Advance”) to the Borrower in
Dollars on the Fourth Amendment Effective Date in an amount equal to the amount
set forth for such Lender on Exhibit B hereto. The Additional Term Loan Advance
shall be deemed to be part of the Term Loan and the obligations of each Lender
to make its

 

2



--------------------------------------------------------------------------------

portion of the Additional Term Loan Advance as set forth in the preceding
sentence shall be deemed to be part of the Term Loan Commitment of such Lender.
After each Lender makes its portion of the Additional Term Loan Advance the Term
Loan Commitment of each Lender shall be reduced to $0.

3.3 Each Lender with a Net Increase in Revolving Exposure shall make Revolving
Loans on the date hereof, the proceeds of which may be used by the
Administrative Agent to repay Revolving Loans of any Lender with a Net Decrease
in Revolving Exposure, in each case, in an amount necessary such that after
giving effect thereto each Lender holds its Applicable Percentage of the
outstanding Revolving Loans and the Borrower shall pay an amount required
pursuant to Section 3.05 of the Credit Agreement as a result of any such
prepayment of Revolving Loans of Lenders with a Net Decrease in Exposure. As
used herein, (a) “Net Increase in Revolving Exposure” means with respect to any
Lender the amount of any positive difference of the Formula; (b) “Net Decrease
in Revolving Exposure” means with respect to any Lender the amount of any
negative difference of the Formula; and (c) the “Formula” means the amount equal
to (i) the product of such Lender’s Applicable Percentage times the Outstanding
Amount of Revolving Loans, in each case, immediately after giving effect to this
Amendment and any Borrowing of Revolving Loans on the date hereof minus (ii) the
product of such Lender’s Applicable Percentage times the Outstanding Amount of
Revolving Loans, in each case, immediately prior to giving effect to this
Amendment.

3.4 Each Lender identified as an assignor on Exhibit C hereto (each an
“Assignor”) hereby irrevocably sells and assigns to each Lender identified as an
assignee of such assignor on Exhibit C hereto (each an “Assignee”), and the
Assignee hereby irrevocably purchases and assumes from its Assignor, the portion
of the Term Loan set forth on Exhibit C hereto pursuant to the Standard Terms
and Conditions set forth in Exhibit 11.06-1 of the Credit Agreement and the
other terms and conditions of the Credit Agreement as of the Fourth Amendment
Effective Date. Each Assignee will fund its assignment on the Fourth Amendment
Effective Date. Such sale and assignment is without recourse to the Assignor
and, except as expressly provided, without representation or warranty by the
Assignor. From and after the Fourth Amendment Effective Date, the Administrative
Agent shall make all payments in respect of the assigned portion of the Term
Loan (including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Fourth Amendment
Effective Date and to the Assignee for amounts which have accrued from and after
the Fourth Amendment Effective Date.

3.5 The Credit Agreement is amended in its entirety to read in the form of such
Credit Agreement attached hereto as Exhibit A to this Amendment (the “Amended
Credit Agreement”).

3.6 Schedule 11.02 of the Credit Agreement is amended to read as set forth on
Exhibit D hereto.

3.7 A new Exhibit 1.01 is added to the Credit Agreement to read as set forth on
Exhibit E hereto.

4. Subsidiaries and Mortgaged Property. Set forth on Schedule 4-1 to this
Amendment is a complete and accurate list as of the date hereof of each
Subsidiary of the Borrower, together with the jurisdiction or incorporation or
organization and the U.S. tax payer identification number of such Subsidiary.
Set forth on Schedule 4-2 to this Amendment is a complete and accurate list as
of the date hereof of all Mortgaged Property.

5. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent and each
Lender:

5.1. Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of the signing Loan
Party, each Lender, the L/C Issuer, the Swing Line Lender and the Administrative
Agent.

 

3



--------------------------------------------------------------------------------

5.2. Notes. Receipt by the Administrative Agent of a Note, for the account of
each New Lender, properly executed by a Responsible Officer of the Borrower.

5.3. Real Property Collateral. Receipt by the Administrative Agent of amendments
to, or amendments and restatements of, all existing Mortgages on real property
of the Loan Parties that constitutes Mortgaged Property and endorsements to each
title insurance policy related to such Mortgage, each in form and substance
reasonably satisfactory to the Administrative Agent.

5.4. Personal Property Collateral.

(a) Receipt by the Administrative Agent of the searches of Uniform Commercial
Code filings in the jurisdiction of formation of each Loan Party and each other
jurisdiction deemed appropriate by the Administrative Agent;

(b) Receipt by the Administrative Agent of Uniform Commercial Code financing
statements for each jurisdiction as is necessary to perfect the Administrative
Agent’s security interest in the Collateral;

5.5. Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties and any local counsel reasonably required by
the Administrative Agent, in each case, addressed to the Administrative Agent
and each Lender, dated as of the date of this Amendment.

5.6. Resolutions; Good Standings. Receipt by the Administrative Agent of the
following:

(a) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(b) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

5.7. Senior Unsecured Indebtedness. The Administrative Agent shall have received
certification from the chief or senior financial officer of the Borrower
(together with reasonably detailed calculations) that the entry into this
Amendment and the incurrence of any Loans on the date of this Amendment are
permitted under the 2018 Indenture and the 2021 Indenture.

5.8. Interest and Fees to Existing Lenders. The Borrower shall have paid to the
Administrative Agent all accrued and unpaid interest, Commitment Fees and Letter
of Credit Fees in each case for the account of the Lenders immediately prior to
the effectiveness of this Amendment.

5.9. Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the date of this Amendment.

 

4



--------------------------------------------------------------------------------

5.10. Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent and of special or local counsel to the
Administrative Agent to the extent such special or local counsel is reasonably
necessary (directly to such counsel if requested by the Administrative Agent) to
the extent invoiced prior to or on the date hereof, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

6. Waiver. The Lenders hereby waive any Default or Event of Default arising
solely out of the Borrower’s failure to comply with Section 8.04 of the Credit
Agreement when, on January 30, 2014 the Borrower permitted Rehabilitation
Centers, Inc., a Guarantor, to be merged with Rehabilitation Centers, LLC
(f.k.a. Rehab Merger Sub, LLC) (“MS Merger Sub”), a non-Guarantor Domestic
Subsidiary, with MS Merger Sub being the surviving entity of such merger. The
Borrower has prior to the date hereof cured such Default by causing MS Merger
Sub to join the Credit Agreement as a Loan Party pursuant to Section 7.13 of the
Credit Agreement on February 10, 2014.

7. Release. Concurrent with the closing of this Amendment, Cedar Crest Clinic
and Stone Crest Clinic shall be automatically released from all of their
obligations under the Credit Agreement and the other Loan Documents and all
liens granted by Cedar Crest Clinic and Stone Crest Clinic under the Loan
Documents shall be automatically released. The Administrative Agent agrees to
execute and deliver to the Borrower (all at the expense of the Borrower) such
other documents as the Borrower may reasonably request to evidence and give full
effect to the release contemplated hereby.

8. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

9. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

10. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

 

5



--------------------------------------------------------------------------------

11. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment does not in any manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.

12. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

13. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

14. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:   ACADIA HEALTHCARE COMPANY, INC.,     a Delaware corporation     By:
 

/s/ David Duckworth

    Name:   David Duckworth     Title:   Chief Financial Officer   GUARANTORS:  

ABILENE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

ABILENE HOLDING COMPANY, LLC,

a Delaware limited liability company

ACADIA MANAGEMENT COMPANY, LLC,

a Delaware limited liability company

ACADIA MERGER SUB, LLC, a Delaware limited liability company

ACADIANA ADDICTION CENTER, LLC,

a Delaware limited liability company

ASCENT ACQUISITION CORPORATION, an Arkansas corporation

ASCENT ACQUISITION CORPORATION - CYPDC, an Arkansas corporation

ASCENT ACQUISITION CORPORATION - PSC, an Arkansas corporation

BCA OF DETROIT, LLC, a Delaware limited liability company

BEHAVIORAL CENTERS OF AMERICA, LLC,

a Delaware limited liability company

CASCADE BEHAVIORAL HOSPITAL, LLC,

a Delaware limited liability company

COMMODORE ACQUISITION SUB, LLC,

a Delaware limited liability company

CROSSROADS REGIONAL HOSPITAL, LLC,

a Delaware limited liability company

DELTA MEDICAL SERVICES, LLC, a Tennessee limited liability company

DETROIT BEHAVIORAL INSTITUTE, INC., a Massachusetts corporation

DMC-MEMPHIS, LLC, a Tennessee limited liability company

GENERATIONS BEHAVIORAL HEALTH - GENEVA, LLC,

an Ohio limited liability company

GREENLEAF CENTER, LLC, a Delaware limited liability company

HABILITATION CENTER, INC., an Arkansas corporation

HEP BCA HOLDINGS CORP., a Delaware corporation

HERMITAGE BEHAVIORAL, LLC, a Delaware limited liability company

HMIH CEDAR CREST, LLC, a Delaware limited liability company

KIDS BEHAVIORAL HEALTH OF MONTANA, INC., a Montana corporation

LAKELAND HOSPITAL ACQUISITION, LLC,

a Georgia limited liability company

  By:  

/s/ David Duckworth

    Name:   David Duckworth     Title:   Chief Financial Officer  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

 

LINDEN BCA BLOCKER CORP., a Delaware corporation

MILLCREEK SCHOOL OF ARKANSAS, INC., an Arkansas corporation

MILLCREEK SCHOOLS, LLC, a Mississippi limited liability company

NORTHEAST BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

OHIO HOSPITAL FOR PSYCHIATRY, LLC,

an Ohio limited liability company

OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,

an Indiana corporation

PHC MEADOWWOOD, LLC, a Delaware limited liability company

PHC OF MICHIGAN, INC., a Massachusetts corporation

PHC OF NEVADA, INC., a Massachusetts corporation

PHC OF UTAH, INC., a Massachusetts corporation

PHC OF VIRGINIA, LLC, a Massachusetts limited liability company

PINEY RIDGE TREATMENT CENTER, LLC, a Delaware limited liability company

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

RED RIVER HOSPITAL, LLC, a Delaware limited liability company

REHABILITATION CENTERS, LLC, a Mississippi limited liability company

RESOLUTE ACQUISITION CORPORATION, an Indiana corporation

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

ROLLING HILLS HOSPITAL, LLC, an Oklahoma limited liability company

RTC RESOURCE ACQUISITION CORPORATION, an Indiana corporation

SBOF-BCA HOLDINGS CORPORATION, a Delaware corporation

SEVEN HILLS HOSPITAL, INC., a Delaware corporation

SHAKER CLINIC, LLC, an Ohio limited liability company

SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,

a Delaware limited liability company

SOUTHWESTERN CHILDREN’S HEALTH SERVICES, INC.,

an Arizona corporation

  By:  

/s/ David Duckworth

    Name:   David Duckworth     Title:   Chief Financial Officer  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

 

SOUTHWOOD PSYCHIATRIC HOSPITAL, LLC, a Pennsylvania limited liability company

TEN BROECK TAMPA, LLC, a Florida limited liability company

TEN LAKES CENTER, LLC, an Ohio limited liability company

TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,

a Texas limited liability company

THE REFUGE, A HEALING PLACE, LLC, a Florida limited liability company

TK BEHAVIORAL, LLC, a Delaware limited liability company

TK BEHAVIORAL HOLDING COMPANY, LLC,

a Delaware limited liability company

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC, a Delaware limited liability company

VERMILION HOSPITAL, LLC, a Delaware limited liability company

VILLAGE BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

VISTA BEHAVIORAL HOSPITAL, LLC, a Delaware limited liability company

WELLPLACE, INC., a Massachusetts corporation

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

  By:  

/s/ David Duckworth

    Name:   David Duckworth     Title:   Chief Financial Officer  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A., as Administrative Agent   By:  

/s/ Denise Jones

    Name:   Denise Jones     Title:   Assistant Vice President   LENDERS:   BANK
OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing Line Lender   By:  

/s/ Suzanne B. Smith

    Name:   Suzanne B. Smith     Title:   Senior Vice President     FIFTH THIRD
BANK     By:  

/s/ Thomas Avery

    Name:   Thomas Avery     Title:   Relationship Manager     CITIBANK, N.A.  
  By:  

/s/ Alvaro De Velasco

    Name:   Alvaro De Velasco     Title:   Vice President     ROYAL BANK OF
CANADA     By:  

/s/ William Caggiano

    Name:   William Caggiano     Title:   Authorized Signer     REGIONS BANK    
By:  

/s/ Gregory M. Ratliff

    Name:   Gregory M. Ratliff     Title:   Managing Director     CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK   By:  

/s/ Amy Trapp

    Name:   Amy Trapp     Title:   Managing Director     By:  

/s/ John Bosco

    Name:   John Bosco     Title:   Vice President  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  UNION BANK, N.A.     By:  

/s/ Sarah Willett

    Name:   Sarah Willett     Title:   Vice President     UBS AG, STAMFORD
BRANCH     By:  

/s/ Lana Gifas

    Name:   Lana Gifas     Title:   Director     By:  

/s/ Jennifer Anderson

    Name:   Jennifer Anderson     Title:   Associate Director     RAYMOND JAMES
BANK, N.A.     By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President     GENERAL
ELECTRIC CAPITAL CORPORATION   By:  

/s/ John Dale

    Name:   John Dale     Title:   Duly Authorized Signatory     GE CAPITAL BANK
(f/k/a GE CAPITAL FINANCIAL INC.)   By:  

/s/ Heather-Leigh Glade

    Name:   Heather-Leigh Glade     Title:   Duly Authorized Signatory    
CADENCE BANK, N.A.   By:  

/s/ Andrew Warfield

    Name:   Andrew Warfield     Title:   Vice President     CAPITAL ONE, N.A.  
  By:  

/s/ Daniel Berger

    Name:   Daniel Berger     Title:   Senior Director  

 

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

  BANK OF MONTREAL     By:  

/s/ Phillip Ho

    Name:   Phillip Ho     Title:   Director     PINNACLE BANK   By:  

/s/ Allison H. Jones

    Name:   Allison H. Jones     Title:   Senior Vice President     FIRST
TENNESSEE BANK     By:  

/s/ Cathy Wind

    Name:   Cathy Wind     Title:   SVP     CAPITAL BANK N.A.   By:  

/s/ Paul C. Stumb, Jr.

    Name:   Paul C. Stumb, Jr.     Title:   Vice President     CAPSTAR BANK  
By:  

/s/ Timothy B. Fouts

    Name:   Timothy B. Fouts     Title:   Senior Vice President  



--------------------------------------------------------------------------------

  JEFFERIES GROUP LLC     By:  

/s/ John Stacconi

    Name:   John Stacconi     Title:   Global Treasurer     JEFFERIES FINANCE
LLC   By:   /s/ J. Paul McDonnell     Name:   J. Paul McDonnell     Title:  
Managing Director     JFIN CLO 2007 LTD     BY:   JEFFERIES FINANCE LLC, as
Collateral Manager       By:  

/s/ J. Paul McDonnell

      Name:   J. Paul McDonnell       Title:   Managing Director     JFIN FUND
III LLC     By:  

/s/ J. Paul McDonnell

    Name:   J. Paul McDonnell     Title:   Managing Director     JFIN CAPITAL
2013 LLC     By:  

/s/ J. Paul McDonnell

    Name:   J. Paul McDonnell     Title:   Managing Director  



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

See attached.



--------------------------------------------------------------------------------

 

 

Published CUSIP Number: 00404DAA1

AMENDED AND RESTATED CREDIT AGREEMENT

(AS AMENDED BY THE FOURTH AMENDMENT)

Dated as of December 31, 2012

among

ACADIA HEALTHCARE COMPANY, INC.,

as the Borrower,

ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

FIFTH THIRD BANK,

as Syndication Agent

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1     

1.01

   Defined Terms.      1     

1.02

   Other Interpretive Provisions.      32     

1.03

   Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis.   
  33     

1.04

   Rounding.      34     

1.05

   Times of Day; Rates.      34     

1.06

   Letter of Credit Amounts.      34    ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS      34     

2.01

   Revolving Loans and Term Loan.      34     

2.02

   Borrowings, Conversions and Continuations of Loans.      35     

2.03

   Letters of Credit.      36     

2.04

   Swing Line Loans.      44     

2.05

   Prepayments.      47     

2.06

   Optional Termination or Reduction of Aggregate Revolving Commitments.      48
    

2.07

   Repayment of Loans.      49     

2.08

   Interest.      50     

2.09

   Fees.      50     

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
     51     

2.11

   Evidence of Debt.      51     

2.12

   Payments Generally; Administrative Agent’s Clawback.      52     

2.13

   Sharing of Payments by Lenders.      53     

2.14

   Cash Collateral.      54     

2.15

   Defaulting Lenders.      55     

2.16

   Incremental Facilities.      57     

2.17

   Refinancing Facilities.      60    ARTICLE III TAXES, YIELD PROTECTION AND
ILLEGALITY      62     

3.01

   Taxes.      62     

3.02

   Illegality.      67     

3.03

   Inability to Determine Rates.      67     

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans.      68     

3.05

   Compensation for Losses.      69     

3.06

   Mitigation of Obligations; Replacement of Lenders.      70     

3.07

   Survival.      70    ARTICLE IV GUARANTY      70     

4.01

   The Guaranty.      70     

4.02

   Obligations Unconditional.      71     

4.03

   Reinstatement.      72     

4.04

   Certain Additional Waivers.      72     

4.05

   Remedies.      72     

4.06

   Rights of Contribution.      72     

4.07

   Guarantee of Payment; Continuing Guarantee.      72     

4.08

   Keepwell.      73    ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     
73     

5.01

   [Reserved].      73     

5.02

   Conditions to all Credit Extensions.      73   

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES      74     

6.01

   Existence, Qualification and Power.      74     

6.02

   Authorization; No Contravention.      74     

6.03

   Governmental Authorization; Other Consents.      75     

6.04

   Binding Effect.      75     

6.05

   Financial Statements; No Material Adverse Effect.      75     

6.06

   Litigation.      75     

6.07

   No Default.      76     

6.08

   Ownership of Property; Liens.      76     

6.09

   Environmental Compliance.      76     

6.10

   Insurance.      77     

6.11

   Taxes.      77     

6.12

   ERISA Compliance.      77     

6.13

   Subsidiaries.      78     

6.14

   Margin Regulations; Investment Company Act.      78     

6.15

   Disclosure.      78     

6.16

   Compliance with Laws.      79     

6.17

   Intellectual Property; Licenses, Etc.      79     

6.18

   Solvency.      80     

6.19

   Perfection of Security Interests in the Collateral.      80     

6.20

   Business Locations; Taxpayer Identification Number.      80     

6.21

   Labor Matters.      80     

6.22

   Reimbursement from Payors.      80     

6.23

   Licensing and Accreditation.      81     

6.24

   Use of Proceeds.      81     

6.25

   OFAC.      81    ARTICLE VII AFFIRMATIVE COVENANTS      82     

7.01

   Financial Statements.      82     

7.02

   Certificates; Other Information.      82     

7.03

   Notices.      84     

7.04

   Payment of Taxes.      85     

7.05

   Preservation of Existence, Etc.      85     

7.06

   Maintenance of Properties.      85     

7.07

   Maintenance of Insurance.      85     

7.08

   Compliance with Laws.      86     

7.09

   Books and Records.      86     

7.10

   Inspection Rights.      87     

7.11

   Use of Proceeds.      87     

7.12

   Additional Subsidiaries.      87     

7.13

   Pledged Assets.      88     

7.14

   Deposit Accounts.      88     

7.15

   Landlord Lien Waivers.      89    ARTICLE VIII NEGATIVE COVENANTS      89   
 

8.01

   Liens.      89     

8.02

   Investments.      91     

8.03

   Indebtedness.      92     

8.04

   Fundamental Changes.      94     

8.05

   Dispositions.      95     

8.06

   Restricted Payments.      95     

8.07

   Change in Nature of Business.      96   

 

ii



--------------------------------------------------------------------------------

  8.08    Transactions with Affiliates and Insiders.      96      8.09   
Burdensome Agreements.      96     

8.10

   Use of Proceeds.      96     

8.11

   Financial Covenants.      97     

8.12

   Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity.      97     

8.13

   Ownership of Subsidiaries.      98     

8.14

   Sale Leasebacks.      98     

8.15

   Capital Expenditures.      98     

8.16

   Senior Unsecured Indebtedness.      98     

8.17

   Sanctions.      99    ARTICLE IX EVENTS OF DEFAULT AND REMEDIES      99     

9.01

   Events of Default.      99     

9.02

   Remedies Upon Event of Default.      101     

9.03

   Application of Funds.      101    ARTICLE X ADMINISTRATIVE AGENT      103   
 

10.01

   Appointment and Authority.      103     

10.02

   Rights as a Lender.      103     

10.03

   Exculpatory Provisions.      103     

10.04

   Reliance by Administrative Agent.      104     

10.05

   Delegation of Duties.      105     

10.06

   Resignation of Administrative Agent.      105     

10.07

   Non-Reliance on Administrative Agent and Other Lenders.      106     

10.08

   No Other Duties; Etc.      106     

10.09

   Administrative Agent May File Proofs of Claim.      106     

10.10

   Collateral and Guaranty Matters.      107     

10.11

   Secured Cash Management Agreements and Secured Hedge Agreements.      108   
ARTICLE XI MISCELLANEOUS      108     

11.01

   Amendments, Etc.      108     

11.02

   Notices; Effectiveness; Electronic Communications.      110     

11.03

   No Waiver; Cumulative Remedies; Enforcement.      112     

11.04

   Expenses; Indemnity; and Damage Waiver.      113     

11.05

   Payments Set Aside.      115     

11.06

   Successors and Assigns.      115     

11.07

   Treatment of Certain Information; Confidentiality.      119     

11.08

   Set-off.      120     

11.09

   Interest Rate Limitation.      120     

11.10

   Counterparts; Integration; Effectiveness.      121     

11.11

   Survival of Representations and Warranties.      121     

11.12

   Severability.      121     

11.13

   Replacement of Lenders.      121     

11.14

   Governing Law; Jurisdiction; Etc.      122     

11.15

   Waiver of Jury Trial.      123     

11.16

   No Advisory or Fiduciary Responsibility.      123     

11.17

   Electronic Execution of Assignments and Certain Other Documents.      124   
 

11.18

   Subordination of Intercompany Indebtedness.      124     

11.19

   USA PATRIOT Act.      124   

 

iii



--------------------------------------------------------------------------------

SCHEDULES   2.01    Commitments and Applicable Percentages   2.03    Existing
Letters of Credit   6.13    Subsidiaries   6.17    IP Rights   6.20-1   
Locations of Real Property   6.20-2    Location of Chief Executive Office,
Taxpayer Identification Number, Etc.   6.20-3    Changes in Legal Name, State of
Formation and Structure   6.21    Labor Matters   8.01    Liens Existing on the
Closing Date   8.02    Investments Existing on the Closing Date   8.03   
Indebtedness Existing on the Closing Date   11.02    Administrative Agent’s
Office; Certain Addresses for Notices EXHIBITS   1.01    Form of Secured Party
Designation Notice   2.02    Form of Loan Notice   2.04    Form of Swing Line
Loan Notice   2.11    Form of Note   3.01    Forms of U.S. Tax Compliance
Certificates   7.02    Form of Compliance Certificate   7.12    Form of Joinder
Agreement   11.06-1    Form of Assignment and Assumption   11.06-2    Form of
Administrative Questionnaire

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of December 31,
2012 among ACADIA HEALTHCARE COMPANY, INC., a Delaware corporation (the
“Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

WHEREAS, a revolving credit facility and term loan (the “Existing Credit
Facilities”) have been established in favor of the Borrower (f/k/a Acadia
Healthcare Company, LLC, a Delaware limited liability company) pursuant to that
Credit Agreement (as amended, modified, supplemented and extended, the “Existing
Credit Agreement”) dated as of April 1, 2011 among the Borrower, the guarantors
identified therein, the lenders identified therein and Bank of America, N.A., as
administrative agent;

WHEREAS, the Borrower has requested certain modifications to the Existing Credit
Facilities, including an increase in the term loan outstanding under the
Existing Credit Agreement by approximately $151 million to an aggregate
principal amount on the Closing Date of $300 million;

WHEREAS, the lenders have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein; and

WHEREAS, this Credit Agreement is given in amendment to, restatement of and
substitution for the Existing Credit Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2018 Indenture” means that certain Indenture, dated as of November 1, 2011,
among the Borrower, each of the guarantors party thereto, and U.S. Bank National
Association, as Trustee, governing Senior Unsecured Indebtedness issued
thereunder.

“2021 Indenture” means that certain Indenture, dated as of March 12, 2013, among
the Borrower, each of the guarantors party thereto, and U.S. Bank National
Association, as Trustee, governing Senior Unsecured Indebtedness issued
thereunder.

“Acadia Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2012, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, including the notes thereto.

“Acadia Interim Financial Statements” means the unaudited consolidated balance
sheet of the Borrower and its Subsidiaries for the quarter ended September 30,
2013 and the related statements of income or operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries for such quarter.

 

1



--------------------------------------------------------------------------------

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Equity Interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Fourth Amendment Effective Date is THREE HUNDRED MILLION DOLLARS ($300,000,000).

“Agreement” means this Credit Agreement.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments and
(b) with respect to such Lender’s portion of the outstanding Term Loan at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of the Term Loan held by such Lender at such time subject to
adjustment as provided in Section 2.15. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.16
or 2.17, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing Tier   

Consolidated Leverage

Ratio

   Eurodollar Rate
Loans    

Base Rate

Loans

   

Commitment

Fee

 

1

   < 3.50:1.0      2.25 %      1.25 %      0.30 % 

2

   ³ 3.50:1.0 but < 4.00:1.0      2.50 %      1.50 %      0.35 % 

3

   ³ 4.00:1.0 but < 4.50:1.0      2.75 %      1.75 %      0.40 % 

4

   ³ 4.50:1.0      3.00 %      2.00 %      0.45 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered. The Applicable Rate in effect from the Fourth Amendment Effective
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.02(b) for the
fiscal quarter ending March 31, 2014 shall be determined based on Pricing Tier
3. Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of (a) MLPF&S, in its capacity as joint lead arranger and
joint book manager and (b) Fifth Third Bank, in its capacity as joint lead
arranger and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06-1 or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

 

3



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the Prime Rate and (c) the
Eurodollar Rate plus 1.0%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.

“Businesses” has the meaning specified in Section 6.09(a).

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee that is required to be accounted for as a capital lease on
the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500 million or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500 million for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) investments, classified in accordance with

 

4



--------------------------------------------------------------------------------

GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500 million and the portfolios of which
are limited to Investments of the character described in the foregoing
subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding (i) any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and (ii) the Sponsor and its Controlled Investment Affiliates) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
thirty-five percent (35%) or more of the Equity Interests of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, any agreement, document or instrument governing or otherwise
relating to any Senior Unsecured Indebtedness.

“Closing Date” means the date hereof.

 

5



--------------------------------------------------------------------------------

“CMS” means the Centers for Medicare & Medicaid Services, the federal agency
responsible for administering Medicare, Medicaid, SCHIP (State Children’s Health
Insurance) and other federal health-related programs.

“Collateral” means a collective reference to all property (other than Excluded
Property) with respect to which Liens in favor of the Administrative Agent, for
the benefit of itself and the other holders of the Obligations, are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Section 7.13.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures excluding
(a) Permitted Acquisitions, (b) capital expenditures made with the Net Cash
Proceeds of any Disposition or Recovery Event to the extent such capital
expenditure is made within the reinvestment period provided in
Section 2.05(b)(ii) and (c) capital expenditures made with the Net Cash Proceeds
of any Equity Issuance to the extent such capital expenditure is made within 180
days of receipt by the Borrower or any Subsidiary of such Net Cash Proceeds.

“Consolidated Cash Flow” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period minus (b) Consolidated Maintenance
Capital Expenditures for such period minus (c) income taxes paid in cash during
such period.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period; plus (b) the following, without
duplication, to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period; (ii) the provision for
federal, state, local and foreign income, franchise, value added, sales or other
taxes payable for such period; (iii) the amount of depreciation and amortization
expense for such period; (iv) non-cash charges, losses and expenses relating to
the impairment of goodwill for such period incurred after the Closing Date in an
aggregate amount not to exceed $40 million during the term of this Agreement;
(v) unrealized losses (which are non-cash) on financial derivatives recognized
in accordance with FASB ASC 815 (including embedded derivatives); (vi) non-cash
compensation expense and other non-cash expenses or charges arising from the
granting of stock options, stock appreciation rights or similar arrangements;
(vii) any non-cash accounting adjustments (including deferred revenue write
down) and any adjustments as required or

 

6



--------------------------------------------------------------------------------

permitted by the application of FASB ASC 805 (requiring the use of acquisition
method of accounting for acquisitions and consolidations), FASB ASC 350
(relating to changes in accounting for the amortization of goodwill and certain
other intangibles) and FASB ASC 360 (relating to the write downs of long-lived
assets); (viii) any non-cash negative revenue adjustments; (ix) any financial
advisory fees, accounting fees, legal fees and other similar advisory and
consulting fees and related out-of-pocket expenses incurred as a result of the
entering into and funding of the Term Loan and Revolving Loans on the Closing
Date and the consummation of any Acqusition or Equity Issuance on or about the
Closing Date in an aggregate amount not to exceed $3,000,000; (x) any amounts
paid pursuant to net working capital adjustment, earn-out or other deferred
purchase payment pursuant to any Acquisition consummated on or prior to the
Closing Date or a Permitted Acquisition; (xi) any expense to the extent that a
corresponding amount is received during such period in cash by the Borrower or
any Subsidiary under any agreement providing for indemnification or
reimbursement of such expense; (xii) any expenses with respect to liability or
casualty events or business interruption to the extent reimbursed or advanced to
the Borrower or any Subsidiary during such period by third party insurance;
(xiii) unrealized losses (which are non-cash) resulting from foreign exchange
translations; (xiv) any fees, expenses or charges related to any repayment of
Senior Unsecured Indebtedness with the proceeds of any Equity Issuance made by
the Borrower, provided that such fees, expenses or charges are deducted from, or
made with, the proceeds of such Equity Issuance; (xv) any non-cash write-off of
deferred financing costs and any other non-cash loss related, in each case, to
the repayment of Senior Unsecured Indebtedness (including refinancings,
amendments, waivers or other modifications) permitted hereunder; (xvi) for any
period of four fiscal quarters ending on or after the Closing Date, fees and
out-of-pocket expenses incurred in such period in connection with any Permitted
Acquisition (whether or not consummated) in an amount not to exceed 10% of the
aggregate consideration of such Permitted Acquisition; provided, that the
aggregate amount of fees and out-of-pocket expenses added back pursuant to this
clause (xvi) for all Permitted Acquisitions in such period shall not exceed
(A) for any such period ending before the Fourth Amendment Effective Date,
$3,000,000 and (B) for any such period ending on or after the Fourth Amendment
Effective Date, $5,000,000; (xvii) up to $2,500,000 of fees and out-of-pocket
expenses incurred in the fiscal quarters ending December 31, 2013 and March 31,
2014 in connection with Acquisitions that were not consummated during such
period; (xviii) pro forma “run rate” cost savings, operating expense reductions
and synergies related to Permitted Acquisitions, Dispositions and other
specified transactions, restructurings, cost savings initiatives and other
initiatives that are reasonably identifiable and projected by the Borrower to
result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 12 months after the relevant transaction;
provided that the aggregate amount added back pursuant to this clause
(xviii) shall not exceed 10% of Consolidated EBITDA (determined prior to giving
effect to such adjustments); and (xix) any financial advisory fees, accounting
fees, legal fees and other similar advisory and consulting fees and related
out-of-pocket expenses incurred as a result of the Fourth Amendment to this
Agreement minus (c) the following, without duplication, to the extent included
in calculating such Consolidated Net Income: (i) unrealized gains (which are
non-cash) on financial derivatives recognized in accordance with FASB ASC 815
(including embedded derivatives); (ii) unrealized gains (which are non-cash)
resulting from foreign exchange translations and (iii) any non-cash gains
related to the repayment of Senior Unsecured Indebtedness (including
refinancings, amendments, waivers or other modifications) permitted hereunder.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Cash Flow for the period of the
four fiscal quarters most recently ended to (b) Consolidated Fixed Charges for
the period of the four fiscal quarters most recently ended.

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) Consolidated
Scheduled Funded Debt Payments for such period plus (c) Restricted Payments paid
in cash for such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Leases
with respect to such period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Indebtedness as of such date
minus (ii) up to $20 million of Qualified Cash to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended.

“Consolidated Maintenance Capital Expenditures” means, for any period, an amount
equal to two percent (2.0%) of total revenues of the Borrower and its
Subsidiaries on a consolidated basis for such period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (including extraordinary losses
but excluding extraordinary gains) for such period.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness. For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period, (b) shall be deemed to include the Attributable Indebtedness and
(c) shall not include any voluntary or mandatory prepayments.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) the difference of (i) Consolidated Funded
Indebtedness (other than Funded Indebtedness that is not secured by a Lien on
any property of the Borrower or any Subsidiary) as of such date minus (ii) up to
$20 million of Qualified Cash to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.

“Contract Provider” means, any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract or other arrangement with the Borrower or any Subsidiary.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 5% or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

8



--------------------------------------------------------------------------------

“Controlled Investment Affiliate” means, with respect to the Sponsor, any other
Person that is (a) controlled by, or under common control with, the Sponsor and
(b) engaged solely in the business of making equity or debt investments in the
ordinary course of business. For purposes of this definition “control” means the
power to direct or cause the direction of management of a Person, whether by
contract or otherwise.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Permitted Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of any applicable cure periods,
or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or

 

9



--------------------------------------------------------------------------------

assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (f) the sale or disposition of Cash
Equivalents for fair market value; (g) any Recovery Event; and (h) the surrender
of leases, subleases, licenses and sublicenses upon expiration or otherwise in
the ordinary course of business.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that (a) is organized under the laws
of any state of the United States or the District of Columbia and (b) is not
owned by a Subsidiary that is not organized under the laws of any state of the
United States or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Borrower or any Subsidiary of its
Equity Interests to any Person, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, (d) any issuance of its Equity Interests as consideration for a
Permitted Acquisition and (e) any issuance of Equity Interests from a Subsidiary
to the Borrower or another Subsidiary. The term “Equity Issuance” shall not be
deemed to include any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) the determination that any Pension Plan is considered an
at-risk plan under Section 430 of the Internal Revenue Code or Section 303 of
ERISA or a Multiemployer Plan is in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Section 305
of ERISA; or (f) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
any Loan Party or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and

 

11



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Account” means any deposit account or securities account that (a) has
a balance of less than $250,000, (b) contains solely funds for accrued payroll,
taxes or employee benefits, (c) contains solely funds held in trust for third
parties or (d) is a Government Receivables Account.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary (other than an
Immaterial Subsidiary) which substantially all of its assets consist solely of
Equity Interets of a Foreign Subsidiary or intercompany debt owing by a Foreign
Subsidiary.

“Excluded Equity Issuance” means any Equity Issuance by the Borrower (a) to the
Sponsor, its Controlled Investment Affiliates and any other Person that owns
Equity Interests in the Borrower on the Closing Date; (b) to any director,
officer, member of management or employee of the Borrower or any Subsidiary
pursuant to any employment agreement, compensation, bonus plan or employee stock
option plan of the Borrower or any Subsidiary; (c) the Net Cash Proceeds of
which or used (or the Equity Interests issued pursuant thereto are used) by the
Borrower or any Subsidiary to finance Permitted Acquisitions or capital
expenditures so long as such Net Cash Proceeds are expended to finance such
Permitted Acquisition or capital expenditure within 180 days of the receipt of
such Net Cash Proceeds by the Borrower or any Subsidiary; (d) the Net Cash
Proceeds of which are used by the Borrower to prepay the Senior Unsecured
Indebtedness to the extent such prepayment is permitted under Section 8.16(b);
and (e) pursuant to preemptive rights arising from each of the foregoing
issuances.

“Excluded Property” means, with respect to any Loan Party, (a) any owned real
property which on an individual basis has a fair market value (as reasonably
determined by the Borrower) of less than (i) with respect to any real property
acquired by any Loan Party before the Fourth Amendment Effective Date, $500,000
and (ii) with respect to any real property acquired by any Loan Party after the
Fourth Amendment Effective Date, $3,000,000, (b) any leased real property,
(c) any Excluded Account, (d) any vehicles or rolling stock, (e) any IP Rights
for which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (f) any personal property (other than personal
property described in clause (e) above) for which the attachment or perfection
of a Lien thereon is not governed by the Uniform Commercial Code, unless
requested by the Administrative Agent or the Required Lenders, (g) the Equity
Interests of any Foreign Subsidiary to the extent not required to be pledged to
secure the Obligations pursuant to Section 7.13(a),

 

12



--------------------------------------------------------------------------------

(h) any property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such property, (i) any
rights or interest in any lease, license, contract or other agreement of any
Loan Party if the grant of a security interest in such lease, license, contract
or other agreement in the manner contemplated by the Loan Documents is
prohibited under the terms of such lease, license, contract or other agreement
or under applicable Law or would result in default thereunder, the termination
thereof or give the other parties thereto the right to terminate, accelerate or
otherwise alter such Loan Party’s rights, titles and interests thereunder
(including upon the giving of notice or the lapse of time or both), in each case
except to the extent that (x) such prohibition could not be rendered ineffective
pursuant to the applicable Uniform Commercial Code or any other applicable Law
(including Debtor Relief Laws) or principles of equity and (y) such prohibition
has not been waived, terminated or eliminated (after such Loan Party has used
commercially reasonable efforts to obtain such consent upon the request of the
Administrative Agent) and (j) any other property that the Administrative Agent
determines, in its sole discretion, that the expense of attaching and/or
perfecting a Lien therein under applicable Law is excessive in relation to the
value of such property.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 4.08 and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Exclusion Event” means an event or related events resulting in the exclusion of
the Borrower or any Subsidiary from participation in any Medical Reimbursement
Programs.

“Existing Indebtedness” has the meaning specified in Section 5.01.

 

13



--------------------------------------------------------------------------------

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Closing Date and identified on Schedule 2.03.

“Facilities” has the meaning specified in Section 6.09(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement dated January 15, 2014 among the
Borrower, the Administrative Agent and MLPF&S.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment Effective Date” means February 13, 2014.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

14



--------------------------------------------------------------------------------

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations, whether current or long-term, for borrowed money (including
the Obligations (other than obligations under Swap Contracts)) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all purchase money indebtedness;

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

(d) the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created);

(f) the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;

(g) all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to such Person.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.

 

15



--------------------------------------------------------------------------------

“Government Receivable” means any Receivable that, consistent with the past
accounting practices of the Borrower and its Subsidiaries, is initially
classified as a Medicare Receivable, Medicaid Receivable or other government
Receivable.

“Government Receivables Account” means an account established by a Loan Party
and used solely for receipt of Government Receivables.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to
(i) Obligations under any Swap Contract between any Subsidiary and any Secured
Swap Provider that is permitted to be incurred pursuant to Section 8.03(d),
(ii) Obligations under any Treasury Management Agreement between any Subsidiary
and any Lender or Affiliate of a Lender and (iii) any Swap Obligation of a
Specified Loan Party (determined before giving effect to Sections 4.01 and 4.08)
under the Guaranty, the Borrower, and (d) the successors and permitted assigns
of the foregoing.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

16



--------------------------------------------------------------------------------

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the related regulations promulgated thereunder from time to time, including
45 CFR Parts 160, 162 and 164.

“HITECH Act” means the Health Information Technology for Economic and Clinical
Health Act, which is part of the American Recovery and Reinvestment Act of 2009,
and the related regulations promulgated from time to time thereunder.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Immaterial Subsidiary” means any Subsidiary that does not have as of the date
of determination (a) revenues in excess of $250,000 for the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b), or (b) property with an
aggregate fair market value in excess of $250,000.

“Incremental Facility” has the meaning specified in Section 2.16.

“Incremental Facility Commitment” means a commitment to an Incremental Facility.

“Incremental Revolving Increase” has the meaning specified in Section 2.16.

“Incremental Term Facility” has the meaning specified in Section 2.16.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(d) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice, or such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower or any Subsidiary or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

18



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $10,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

19



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or the Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
and the Fee Letter (but specifically excluding any Swap Contract between any
Subsidiary and any Secured Swap Provider and any Treasury Management Agreement
between any Subsidiary and any Lender or Affiliate of a Lender).

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document to
which it is a party; (c) a material impairment of the ability of any Loan Party
to perform its obligations under any Loan Document to which it is a party; or
(d) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Domestic Subsidiary” means any Wholly Owned Domestic Subsidiary that
is not (a) an Immaterial Subsidiary or (b) an Excluded Domestic Subsidiary.

“Material Indebtedness” means any Indebtedness (other than Indebtedness arising
under the Loan Documents and Indebtedness arising under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount.

“Maturity Date” means February 13, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Medicaid” means that means-tested entitlement program under Title XIX of the
Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier, under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.

“Medicaid Receivable” means any Receivable with respect to which the obligor is
a state or, to the extent provided by Law, the United States acting through a
state’s Medicaid agency that arises out of charges reimbursable to the Borrower
or any Subsidiary under Medicaid.

“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by

 

20



--------------------------------------------------------------------------------

Title XIX of the Social Security Act; (b) all applicable provisions of all
publically available federal rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (a) above and all publically available federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above; (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above; and (d) all applicable
provisions of all publically available rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all publically available state
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (b) above.

“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government.

“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act, which provides for a health insurance system for
eligible elderly and disabled individuals, as set forth at Section 1395, et seq.
of Title 42 of the United States Code.

“Medicare Provider Agreement” means an agreement entered into between CMS (or
other such entity administering the Medicare program on behalf of the CMS) and a
health care provider or supplier, under which such health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

“Medicare Receivable” means any Receivable with respect to which the obligor is
the United States that arises out of charges reimbursable to the Borrower or any
Subsidiary under Medicare.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any successor statutes thereto; together with all
applicable provisions of all publically available rules, regulations, manuals
and orders promulgated thereunder and all publically available administrative,
reimbursement and other guidelines having the force of law of all Governmental
Authorities (including CMS, the OIG, the United States Department of Health and
Human Services, or any person succeeding to the functions of any of the
foregoing) promulgated pursuant to or in connection with any of the foregoing
having the force of law.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 100% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

21



--------------------------------------------------------------------------------

“Mortgaged Property” means any real property that is owned or leased by a Loan
Party and is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests and/or leasehold
interests of any Loan Party in any real property.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party makes or is obligated to
make contributions, or has any liability (including on account of any ERISA
Affiliate).

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition,
Recovery Event, Debt Issuance or Equity Issuance net of (a) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees, and sales commissions), (b) taxes paid or payable as a result
thereof and (c) in the case of any Disposition or any Recovery Event, the amount
necessary to retire any Indebtedness secured by a Permitted Lien (ranking senior
to any Lien of the Administrative Agent) on the related property; it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by the Borrower or any Subsidiary in any Disposition, Recovery Event,
Debt Issuance or Equity Issuance.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between the Borrower or any Subsidiary and any Secured Swap
Provider that is permitted to be incurred pursuant to Section 8.03(d) and
(b) all obligations under any Treasury Management Agreement between the Borrower
or any Subsidiary and any Lender or Affiliate of a Lender; provided; however,
that the “Obligations” of a Loan Party shall exclude any Excluded Swap
Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OIG” means the Office of Inspector General of the United States Department of
Health and Human Services or any other regulatory body which succeeds to the
functions thereof.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any

 

22



--------------------------------------------------------------------------------

non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Park Royal” means, The Pavilion at HealthPark, LLC, a Florida limited liability
company, d/b/a Park Royal Hospital.

“Park Royal IRB Debt” has the meaning specified in Section 8.03.

“Participant” has the meaning specified in Section 11.06(d).

“Patient” means, on any date, any natural person for whom any health care items
or services have been provided or performed prior to such date by the Borrower
or any Subsidiary (other than any such person with respect to whom the
applicable obligor on the Receivable originated in connection therewith would
not reasonably be expected to approve payment thereunder).

“Payor” means any third party liable for payment for health care items or
services provided or performed by the Borrower or any Subsidiary, including all
Medical Reimbursement Programs, private insurance companies, Blue Cross/Blue
Shield, health maintenance organizations, preferred provider organizations,
managed care systems and alternative delivery systems.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set

 

23



--------------------------------------------------------------------------------

forth in, with respect to plan years ending prior to the effective date of the
Pension Act, Section 412 of the Internal Revenue Code and Section 302 of ERISA,
each as in effect prior to the Pension Act and, thereafter, Section 412, 430,
431, 432 and 436 of the Internal Revenue Code and Sections 302, 303, 304 and 305
of ERISA.

“Pension Plan” means any employee pension benefit plan (excluding a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party or
with respect to which a Loan Party has any liability (including on account of
any ERISA Affiliate) and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Internal Revenue Code.

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) the Standard Conditions are
satisfied, (b) the property acquired (or the property of the Person acquired) in
such Acquisition is used or useful in a line of business that the Borrower and
its Subsidiaries are permitted to engage in pursuant to Section 8.07, (c) in the
case of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (d) the representations and warranties made by
the Loan Parties in each Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto) and (e) if such transaction involves the purchase of an interest
in a partnership between any Loan Party as a general partner and entities
unaffiliated with the Borrower as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly owned by such Loan Party newly formed for the sole
purpose of effecting such transaction.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

“Permitted Indebtedness” means, at any time, Indebtedness permitted under
Section 8.03.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PHC Joint Ventures” means Behavioral Health Partners, LLC.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any such Plan to which any Loan Party is required to contribute on behalf of any
of its employees.

“Platform” has the meaning specified in Section 7.02.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition or Recovery Event, (i) income statement and cash

 

24



--------------------------------------------------------------------------------

flow statement items (whether positive or negative) attributable to the property
disposed of shall be excluded to the extent relating to any period occurring
prior to the date of such transaction and (ii) Indebtedness which is retired
shall be excluded and deemed to have been retired as of the first day of the
applicable period and (b) with respect to any Acquisition, (i) income statement
and cash flow statement items attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis.

“Public Lender” has the meaning specified in Section 7.02.

“Qualified Cash” means cash or Cash Equivalents of the Loan Parties that (a) are
maintained in a deposit account with the Administrative Agent or in a deposit
account that is subject to an account control agreement in form and substance
reasonably satisfactory to the Administrative Agent, (b) do not appear (or would
not be required to appear) as “restricted” on a consolidated balance sheet of
the Borrower and (c) are not subject to a Lien (other than Liens of the type
described in Sections 8.01(a), (m) and (n)).

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Property Security Documents” means with respect to any real property owned
by a Loan Party:

(a) fully executed and notarized Mortgages encumbering the fee interest of any
Loan Party in such real property;

(b) if requested by the Administrative Agent in its sole discretion, maps or
plats of an as-built survey of the sites of such real property certified to the
Administrative Agent and the title insurance company issuing the policies
referred to in clause (c) of this definition in a manner reasonably satisfactory
to each of the Administrative Agent and such title insurance company, dated a
date reasonably satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor,
which maps or plats and the surveys on which they are based shall be sufficient
to delete any standard printed survey exception contained in the applicable
title policy and be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 2005 with all items from Table A thereof completed, except for Nos. 5
and 12;

 

25



--------------------------------------------------------------------------------

(c) ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to such real
property, assuring the Administrative Agent that the Mortgage covering such real
property creates a valid and enforceable first priority mortgage lien on such
real property, free and clear of all defects and encumbrances except Permitted
Liens, which title insurance policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent;

(d) evidence as to (i) whether such real property is in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (ii) if such real property is a Flood
Hazard Property, (A) whether the community in which such real property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such real
property is a Flood Hazard Property and (2) as to whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program and (C) copies of insurance policies or certificates of
insurance of the Borrower and its Subsidiaries evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent and
its successors and/or assigns as sole loss payee on behalf of the Lenders;

(e) if requested by the Administrative Agent in its sole discretion, an
environmental assessment report, as to such real property, in form and substance
and from professional firms acceptable to the Administrative Agent;

(f) if requested by the Administrative Agent in its sole discretion, evidence
reasonably satisfactory to the Administrative Agent that such real property, and
the uses of such real property, are in compliance in all material respects with
all applicable zoning laws (the evidence submitted as to which should include
the zoning designation made for such real property, the permitted uses of such
real property under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);
and

(g) if requested by the Administrative Agent in its sole discretion, an opinion
of legal counsel to the Loan Party granting the Mortgage on such real property,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably acceptable to the Administrative Agent.

“Receivables” means all Patient accounts existing or hereafter created, any and
all rights to receive payments due on such accounts from any Patient or Payor
under or in respect of such account to the extent not evidenced by an instrument
or chattel paper, and all proceeds of, or in any way derived from, any of the
foregoing, whether directly or indirectly (including all interest, finance
charges and other amounts payable by the obligor in respect thereof).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

 

26



--------------------------------------------------------------------------------

“Refinancing Costs” means, with respect to the refinancing of any Indebtedness,
an amount equal to the premium or other reasonable amount paid, accrued interest
(other than the non-cash portion of the interest rate that accrued to principal)
and fees and expenses incurred in connection with such refinancing.

“Refinancing Facility” has the meaning specified in Section 2.17.

“Refinancing Facility Amendment” has the meaning specified in Section 2.17.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Commitments and the outstanding
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) or (b) if the Commitments have been
terminated, the outstanding Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition). The
unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that the
amount of any participation in any Swing Line Loan and Unreimbursed Amounts that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding in the aggregate more than 50% of (a) the unfunded Revolving Commitments
and the outstanding Revolving Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) or
(b) if the Revolving Commitments have been terminated, the outstanding Revolving
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition). The unfunded Revolving Commitments
of, and the outstanding Revolving Loans, L/C Obligations and participations
therein held or deemed held by, any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time; provided that the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief or
senior financial officer, treasurer, assistant treasurer or controller of a Loan
Party and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for

 

27



--------------------------------------------------------------------------------

purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Retained Rights” means, with respect to any Government Receivable, the rights
of the Borrower or any Subsidiary granted by applicable law and regulations over
such Government Receivable, including, without limitation, and as applicable,
the collection thereof and discretion over the transfer thereof to any party
(including the Administrative Agent) and to enforce the claim giving rise to
such Government Receivable against such Governmental Authority, in the absence
of a court order in the manner expressly contemplated by applicable state and
federal law.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section 2.16
or 2.17, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Facility” means each revolving facility provided under this Agreement
including the Revolving Facility established pursuant to Section 2.01(a), any
Incremental Revolving Increase and any Refinancing Facility that is a revolving
credit facility.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“Satisfaction in Full” or “Satisfied in Full” means, with respect to the
Obligations, as of any date, that, as of such date, (a) all principal and
interest accrued to such date which constitute Obligations arising under the
Loan Documents shall have been paid in full in cash, (b) all fees, expenses and
other

 

28



--------------------------------------------------------------------------------

amounts then due and payable which constitute Obligations arising under the Loan
Documents shall have been paid in full in cash, (c) all outstanding Letters of
Credit shall have been (i) terminated, (ii) Cash Collateralized or (iii) secured
by one or more letters of credit on terms and conditions, and with one or more
financial institutions, reasonably satisfactory to the L/C Issuer, (d) if a
Secured Swap Provider has provided prior written notice to the Administartive
Agent thereof, all amounts then due and payable (or which will be due and
payable following notice or expiration of any grace period) which constitute
Obligations arising under Swap Contracts shall have been paid in full in cash or
cash collateralized in an amount and manner satisfactory to the counterparty to
such Swap Contract (or, in the case of such a Swap Contract provided or arranged
by GE Capital, GE Capital), (e) if the Administrative Agent has commenced
exercising remedies under Section 9.02, all amounts then due and payable which
constitute Obligations arising under Treasury Management Agreements shall have
been paid in full in and (f) the Commitments shall have expired or been
terminated in full.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.

“Secured Swap Provider” means (a) a Lender or an Affiliate of a Lender (or any
Person that was a Lender or Affiliate of a Lender at the time such Person
entered into the applicable Swap Contract) and (b) any other Person that entered
into the applicable Swap Contract with the Borrower or any Subsidiary if the
applicable Swap Contract was provided or arranged by GE Capital or an Affiliate
of GE Capital and any assignee of such Person.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties.

“Senior Unsecured Indebtedness” has the meaning specified in Section 8.03(m).

“Senior Unsecured Indebtedness Standard Terms” means each of the following:

(a) such Indebtedness shall not be subject to any scheduled redemptions,
scheduled repurchases or other scheduled payments of principal (other than the
scheduled payment of principal on the maturity date of such Indebtedness);

(b) such Indebtedness shall not be subject to any covenants or events of default
that are materially more restrictive than covenants and events of default that
are usual and customary for senior unsecured high yield notes giving due regard
to prevailing conditions in the syndicated loan and financial markets and
operational requirements of the Borrower and its Subsidiaries, unless approved
by the Administrative Agent; and

(c) at any time (i) no single Affiliate of the Borrower shall hold more than 5%
of such Indebtedness and (ii) all Affiliates of the Borrower shall not hold in
the aggregate more than 15% of such Indebtedness.

 

29



--------------------------------------------------------------------------------

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Specified Loan Party” has the meaning specified in Section 4.08.

“Sponsor” means Waud Capital Partners, L.L.C., a Delaware limited liability
company.

“Standard Conditions” means with respect to any transaction: (a) no Default
shall have occurred and be continuing or would result from such transaction,
(b) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that after giving effect to such
transaction on a Pro Forma Basis (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 recomputed as of the end
of the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b),
(ii) the Consolidated Leverage Ratio recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) would be 0.25
less than the maximum Consolidated Leverage Ratio permitted under
Section 8.11(a) as of the end of the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) and (iii) the Consolidated Senior Secured
Leverage Ratio recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) would be 0.25 less than the
maximum Consolidated Senior Secured Leverage Ratio permitted under
Section 8.11(b) as of the end of the period of the four fiscal quarters most
recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) and (c) immediately after giving effect to
such transaction, there shall be an aggregate of at least $5 million consisting
of any combination of availability existing under the Aggregate Revolving
Commitments and Qualified Cash.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests entitled to vote for members of the board of
directors or equivalent governing body at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

30



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Facility” means each term loan provided under this Agreement including the
Term Loan established pursuant to Section 2.01(b), any Incremental Facility that
is a term loan and any Refinancing Facility that is a term loan.

 

31



--------------------------------------------------------------------------------

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitment of all of the Lenders in
effect on the Closing Date is THREE HUNDRED MILLION ($300,000,000).

“Threshold Amount” means $1 million.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“TRICARE” means the health care program of the United States Department of
Defense Military Health System.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or

 

32



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) If any item is required to be delivered, or any action is required to be
taken, on a day other than a Business Day, such item shall be required to be
delivered, and such action shall be required to be taken, on the next following
Business Day.

 

1.03 Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Loan Parties shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required Lenders
and the Loan Parties); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

33



--------------------------------------------------------------------------------

(c) Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to any
Acquisition, Disposition or Recovery Event occurring during the applicable
period. All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loan.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line

 

34



--------------------------------------------------------------------------------

Loans shall not exceed such Lender’s Revolving Commitment. Within the limits of
each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, or a combination thereof, as further
provided herein, provided, however, all Borrowings made on the Closing Date
shall be made as Base Rate Loans.

(b) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount not to exceed such Lender’s
Term Loan Commitment. Amounts repaid on the Term Loan may not be reborrowed. The
Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. Notwithstanding anything to
the contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (or, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the

 

35



--------------------------------------------------------------------------------

books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

(c) During the existence of a Default, the Required Lenders may demand that any
or all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect.

 

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

36



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Maturity Date, unless all the Lenders that have Revolving Commitments have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

37



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two (2) Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

38



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Maturity Date; provided, however, that
the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

39



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however,

 

40



--------------------------------------------------------------------------------

that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by the Borrower of a Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent demonstrable
error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

 

41



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due

 

42



--------------------------------------------------------------------------------

execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the L/C Issuer shall not
be responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Revolving Loans that are
Eurodollar Rate Loans times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and on the Maturity Date; and (ii) computed on
a quarterly basis in arrears. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders (or automatically upon the imposition of the Default Rate
pursuant to Section 2.08), while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

43



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit and on the
Maturity Date. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of the Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

 

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that (i) after giving effect to any
Swing Line Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, and (B) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, (ii) that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan and
(iii) the Swing Line Lender shall not be under any obligation to make any Swing
Line Loan if it shall determine (which determination shall be conclusive and
binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be

 

44



--------------------------------------------------------------------------------

given by telephone. Each such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, and (ii) the requested borrowing date, which shall
be a Business Day. Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice).
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 3:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment

 

45



--------------------------------------------------------------------------------

is required to the date on which such payment is immediately available to the
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent demonstrable error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower, any Subsidiary
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Auto Borrow Arrangement. In order to facilitate the borrowing of Swing Line
Loans, the Borrower and the Swing Line Lender may mutually agree to, and are
hereby authorized to, enter into an auto borrow agreement in form and substance
reasonably satisfactory to the Swing Line Lender, with

 

46



--------------------------------------------------------------------------------

notice to the Administrative Agent (the “Auto Borrow Agreement”) providing for
the automatic advance by the Swing Line Lender of Swing Line Loans under the
conditions set forth in the Auto Borrow Agreement, subject to the conditions set
forth herein. At any time an Auto Borrow Agreement is in effect, advances under
the Auto Borrow Agreement shall be deemed Swing Line Loans for all purposes
hereof, except that Borrowings of Swing Line Loans under the Auto Borrow
Agreement shall be made in accordance with the terms of the Auto Borrow
Agreement. For purposes of determining the Total Revolving Outstandings at any
time during which an Auto Borrow Agreement is in effect, the Outstanding Amount
of all Swing Line Loans shall be deemed to be the sum of the Outstanding Amount
of Swing Line Loans at such time plus the maximum amount available to be
borrowed under such Auto Borrow Agreement at such time.

 

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loan, unless otherwise directed by the Borrower, shall be
applied to the remaining principal amortization payments in direct order of
maturity. Each such notice shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

47



--------------------------------------------------------------------------------

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Dispositions and Recovery Events. The Borrower shall prepay the Loans
and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of any Dispositions or
Recovery Event to the extent such Net Cash Proceeds are not reinvested in
property that is useful in the business of the Borrower and its Subsidiaries
within 365 days (or 545 days provided such Net Cash Proceeds are committed to be
reinvested pursuant to a binding contract within 365 days) of such Disposition
or Recovery Event (it being understood that, in each case, such prepayment shall
be due immediately upon the expiration of such reinvestment period to the extent
not reinvested).

(iii) Debt Issuances. Immediately upon receipt by the Borrower or any Subsidiary
of the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of such Net Cash Proceeds.

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), first to the Term Loan (ratably to the remaining principal amortization
payments), second, ratably to the L/C Borrowings and the Swing Line Loans,
third, to the outstanding Revolving Loans, and, fourth, to Cash Collateralize
the remaining L/C Obligations.

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

 

2.06 Optional Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(a) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(b) any such partial reduction shall be in an aggregate amount of $5 million or
any whole multiple of $1 million in excess thereof and (c) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such

 

48



--------------------------------------------------------------------------------

sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments. Any reduction
of the Aggregate Revolving Commitments shall be applied to the Revolving
Commitment of each Lender according to its Applicable Percentage. All fees
accrued with respect thereto until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.

(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), unless accelerated sooner pursuant to
Section 9.02:

 

Payment Dates

   Principal Amortization
Payment  

March 31, 2014

   $ 1,875,000.00   

June 30, 2014

   $ 1,875,000.00   

September 30, 2014

   $ 1,875,000.00   

December 31, 2014

   $ 1,875,000.00   

March 31, 2015

   $ 3,750,000.00   

June 30, 2015

   $ 3,750,000.00   

September 30, 2015

   $ 3,750,000.00   

December 31, 2015

   $ 3,750,000.00   

March 31, 2016

   $ 5,625,000.00   

June 30, 2016

   $ 5,625,000.00   

September 30, 2016

   $ 5,625,000.00   

December 31, 2016

   $ 5,625,000.00   

March 31, 2017

   $ 7,500,000.00   

June 30, 2017

   $ 7,500,000.00   

September 30, 2017

   $ 7,500,000.00   

December 31, 2017

   $ 7,500,000.00   

March 31, 2018

   $ 9,375,000.00   

June 30, 2018

   $ 9,375,000.00   

September 30, 2018

   $ 9,375,000.00   

December 31, 2018

   $ 9,375,000.00   

Maturity Date

    
  Outstanding Principal
Balance of the Term Loan   
  

 

49



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (A) the Outstanding Amount of Revolving Loans and
(B) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. For purposes of clarification, Swing Line Loans
shall not be considered outstanding for purposes of determining the unused
portion of the Aggregate Revolving Commitments.

 

50



--------------------------------------------------------------------------------

(b) Other Fees.

(i) The Borrower shall pay to MLPF&S and the Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent demonstrable error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under this Agreement. The Borrower’s obligations under this paragraph shall
survive the termination of the Aggregate Revolving Commitments and the repayment
of all other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent demonstrable
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the

 

51



--------------------------------------------------------------------------------

accounts and records of the Administrative Agent shall control in the absence of
demonstrable error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
demonstrable error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

52



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

53



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, (ii) if, as of the Maturity Date, any L/C Obligation for any reason
remains outstanding, (iii) if the Borrower shall be required to provide Cash
Collateral pursuant to Section 9.02(c) or (iv) if there shall exist a Defaulting
Lender, the Borrower shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.15(b) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Defaulting Lender, such Defaulting Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided
(other than Liens permitted under Section 8.01(m)), or that the total amount of
such Cash Collateral is less than the Minimum Collateral Amount, the Borrower or
the relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. The Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in

 

54



--------------------------------------------------------------------------------

respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, Swing Line Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 9.03), (y) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents and (z) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” and
“Required Revolving Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach

 

55



--------------------------------------------------------------------------------

of its obligations under this Agreement; seventh, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to
Section 2.15(b) below, (y) pay to the L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

56



--------------------------------------------------------------------------------

(c) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.15(b)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.16 Incremental Facilities.

This Agreement and the other Loan Documents may be amended at any time during
the period from and after the Closing Date through but excluding the date that
is six months prior to the Maturity Date to add one or more tranches of term
loans (each an “Incremental Term Facility”) and/or increase the Aggregate
Revolving Commitments (each such increase, an “Incremental Revolving Increase”;
each Incremental Term Facility and each Incremental Revolving Increase is an
“Incremental Facility”), at the option of the Borrower by an agreement in
writing entered into by the Borrower, the Guarantors, the Administrative Agent
and each Person (including any existing Lender) that agrees to provide a portion
of such Incremental Facility; provided that:

(a) the aggregate principal amount of all Incremental Facilities shall not
exceed (i) $150 million plus (ii) any additional amount so long as, in the case
of this clause (ii) only, after giving effect to the incurrence of such
Incremental Facility (and the use of proceeds thereof) on a Pro Forma Basis the
Consolidated Senior Secured Leverage Ratio recomputed as of the end of the
period of the four fiscal quarters most recently ended for which the Borrower
has delivered financial statements pursuant to Section 7.01(a) or (b) would not
exceed 2.75:1.0; provided, that for purposes of such calculation, cash proceeds
of such proposed Incremental Facility shall not be netted from Consolidated
Funded Indebtedness;

(b) no Default shall exist on the effective date of such Incremental Facility or
would exist after giving effect to such Incremental Facility;

(c) the representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the effective date of such
Incremental Facility, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;

 

57



--------------------------------------------------------------------------------

(d) no existing Lender shall be under any obligation to provide any Incremental
Facility Commitment and any such decision whether to provide an Incremental
Facility Commitment shall be in such Lender’s sole and absolute discretion;

(e) each Person providing an Incremental Facility Commitment shall qualify as an
Eligible Assignee;

(f) the Borrower shall deliver to the Administrative Agent:

(i) a certificate of each Loan Party dated as of the date of such increase
signed by a Responsible Officer of such Loan Party (A) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving such Incremental Facility and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(1) the representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the date of such increase, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and (2) no Default exists;

(ii) such amendments to the Collateral Documents as the Administrative Agent may
reasonably request to cause the Collateral Documents to secure the Obligations
after giving effect to such Incremental Facility; and

(iii) opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility, in form and substance reasonably satisfactory to the
Administrative Agent;

(g) the Administrative Agent shall have received documentation from each Person
providing an Incremental Facility Commitment evidencing its Incremental Facility
Commitment and its obligations under this Agreement in form and substance
reasonably acceptable to the Administrative Agent;

(h) in the case of an Incremental Term Facility:

(i) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that after giving effect to the incurrence
of such Incremental Term Facility (and the use of proceeds thereof) on a Pro
Forma Basis the Loan Parties would be in compliance with the financial covenants
set forth in Section 8.11 recomputed as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b);

(ii) the final maturity date for such Incremental Term Facility shall not be
earlier than the Maturity Date; and

 

58



--------------------------------------------------------------------------------

(iii) the weighted average life to maturity for such Incremental Term Facility
shall not be shorter than the then remaining weighted average life of the Term
Loan;

(iv) the interest rate margin with respect to such Incremental Term Facility
shall be as agreed by the Loan Parties and the Lenders providing such
Incremental Term Facility, provided that if the all-in-yield on such Incremental
Term Facility exceeds the all-in-yield on the Term Loan and the Revolving Loans
by more than fifty basis points (0.50%), then the Applicable Rate for the Term
Loan and the Revolving Loans shall be increased as to provide an all-in-yield on
the Term Loan and the Revolving Loans that is fifty basis points (0.50%) less
than the all-in-yield on such Incremental Term Facility (for purposes of this
clause (iv), the calculation of all-in-yield shall include any original issue
discount (with such original issue discount being equated to interest based on
an assumed four-year life to maturity) or upfront fees (which shall be deemed to
constitute like amounts of original issue discount) but shall exclude customary
arrangement or similar fees);

(v) subject to the foregoing clauses, the interest rate margins, final maturity
date and weighted average life to maturity applicable to any Incremental Term
Facility shall be determined by the Borrower and the Persons providing such
Incremental Term Facility thereunder; and

(vi) such Incremental Term Facility shall share ratably in any prepayments of
the Term Facilities pursuant to Section 2.05 (or otherwise provide for more
favorable prepayment treatment for the then outstanding Term Facilities) and
shall have ratable voting rights as the other Term Facilities (or otherwise
provide for more favorable voting rights for the then outstanding Term
Facilities).

(i) in the case of any Incremental Revolving Increase:

(i) if any Revolving Loans are outstanding on the date of such increase,
(x) each Lender providing such Incremental Revolving Increase shall make
Revolving Loans, the proceeds of which shall be applied by the Administrative
Agent to prepay Revolving Loans of the existing Lenders, in an amount necessary
such that after giving effect thereto the outstanding Revolving Loans are held
ratably among all of the Lenders with a Revolving Commitment and (y) the
Borrower shall pay an amount required pursuant to Section 3.05 as a result of
any such prepayment of Revolving Loans of existing Lenders; and

(ii) such Incremental Revolving Increase shall be on the exact same terms and
pursuant to the exact same documentation applicable to the Aggregate Revolving
Commitments.

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents. Any such
amendment effected pursuant to this Section 2.16 shall amend the provisions of
this Agreement and the other Loan Documents to set forth the terms of each
Incremental Facility established thereby (subject to any applicable restrictions
set forth in this Section 2.16 and to effect such other changes (including
changes to the provisions of Section 2.05) as the Loan Parties and the
Administrative Agent shall deem necessary or advisable in connection with the
establishment of any such Incremental Facility; provided, however, that

 

59



--------------------------------------------------------------------------------

no such agreement shall: (A) effect any change described in Section 11.01(a),
Section 11.01(b), Section 11.01(c) and Section 11.01(d) without the consent of
each Person required to consent to such change under such clause (it being
agreed, however, that any Incremental Revolving Increase or establishment of any
Incremental Term Facility will not, of itself, be deemed to effect any of the
changes described in Section 11.01(a) and that modifications to the definitions
of “Commitments”, “Term Loan Commitments”, “Loans” and “Required Lenders” or
other provisions relating to voting provisions to provide the Persons providing
the applicable Incremental Facility with the benefit of such provisions will
not, by themselves, be deemed to effect any of the changes described in
Section 11.01(a)) or (B) amend Articles VII, VIII or IX in any manner that by
its terms benefits one or more tranches, but not all tranches, of Loans or
Commitments without the prior written consent of the Required Revolving Lenders
to the extent the Lenders holding Revolving Commitments are not so benefited,
and of Lenders holding more than 50% of the outstanding principal amount of each
separate tranche of term loans then existing and not so benefited (it being
agreed that no provision requiring the Borrower to prepay term loans of one or
more Incremental Term Facilities with the proceeds of Dispositions, Recovery
Events, Debt Issuances or Equity Issuances will be deemed to violate this
clause).

 

2.17 Refinancing Facilities.

(a) The Borrower may from time to time add one or more tranches of term loans or
revolving credit facilities to this Agreement (each a “Refinancing Facility”)
pursuant to an agreement in writing entered into by the Loan Parties, the
Administrative Agent and each Person (including any existing Lender) that agrees
to provide a portion of such Refinancing Facility (each a “Refinancing Facility
Amendment”) pursuant to procedures specified by the Administrative Agent to
refinance all or any portion of any outstanding Term Facility or any Revolving
Facility then in effect; provided that:

(i) such Refinancing Facility shall not have a principal or commitment amount
(or accreted value) greater than the Loans and, if such Refinancing Facility is
a revolving credit facility that refinances a Revolving Facility, the undrawn
available commitments of the Revolving Facility being refinanced (excluding
accrued interest, fees, discounts, premiums or expenses);

(ii) no Default shall exist on the effective date of such Refinancing Facility
or would exist after giving effect to such Refinancing Facility;

(iii) no existing Lender shall be under any obligation to provide a commitment
to such Refinancing Facility and any such decision whether to provide a
commitment to such Refinancing Facility shall be in such Lender’s sole and
absolute discretion;

(iv) each Person providing a commitment to such Refinancing Facility shall
qualify as an Eligible Assignee;

(v) the Borrower shall deliver to the Administrative Agent:

(A) a certificate of each Loan Party dated as of the date of such Refinancing
Facility signed by a Responsible Officer of such Loan Party (1) certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Loan Party approving such Refinancing Facility and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
Refinancing Facility, (I) the representations and warranties of each Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the

 

60



--------------------------------------------------------------------------------

date of such Refinancing Facility, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and (II) no Default exists;

(B) such amendments to the Collateral Documents as the Administrative Agent may
reasonably request to cause the Collateral Documents to secure the Obligations
after giving effect to such Refinancing Facility; and

(C) opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including each Person providing a
commitment to such Refinancing Facility), dated as of the effective date of such
Refinancing Facility, in form and substance reasonably satisfactory to the
Administrative Agent;

(vi) the Administrative Agent shall have received documentation from each Person
providing a commitment to such Refinancing Facility evidencing such Person’s
commitment and such Person’s obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent;

(vii) such Refinancing Facility (A) shall rank pari passu in right of payment as
the other Loans and Commitments; (B) shall not be Guaranteed by any Person that
is not a Guarantor; and (C) shall be (1) unsecured or (2) secured by the
Collateral on an equal and ratable basis with the Obligations or on a junior
basis to Obligations (in each case pursuant to intercreditor or subordination
agreements reasonably satisfactory to the Administrative Agent);

(viii) such Refinancing Facility shall have such interest rates, interest rate
margins, fees, discounts, prepayment premiums, amortization and a final maturity
date as agreed by the Loan Parties and the Lenders providing such Refinancing
Facility, provided that (A) to the extent refinancing a Revolving Facility and
constituting a revolving credit facility, such Refinancing Facility will not
have a maturity date (or have scheduled or mandatory commitment reductions or
amortization) that is prior to the scheduled Maturity Date of the Revolving
Facility being refinanced and (B) to the extent refinancing a Term Facility or
constituting a term loan facility, such Refinancing Facility will have a
maturity date that is not prior to the date that 91 days after the scheduled
Maturity Date of, and will have a weighted average life to maturity that is not
shorter than 91 days longer than the weighted average life to maturity of, the
Term Facility being refinanced;

(ix) if such Refinancing Facility is a revolving credit facility then (A) such
Refinancing Facility shall have ratable voting rights as the other Revolving
Facilities (or otherwise provide for more favorable voting rights for the then
outstanding Revolving Facilities) and (B) such Refinancing Facility may provide
for the issuance of Letters of Credit for the account of the Borrower and its
Subsidiaries on terms substantially equivalent to the terms applicable to
Letters of Credit under the existing Revolving Facilities or the making of swing
line loans to the Borrower on terms substantially equivalent to the terms
applicable to Swing Line Loans under the existing Revolving Facilities;

(x) if such Refinancing Facility is a term loan, then such term loan shall share
ratably in any prepayments of the Term Facilities pursuant to Section 2.05 (or
otherwise provide for more favorable prepayment treatment for the then
outstanding Term Facilities) and shall have ratable voting rights as the other
Term Facilities (or otherwise provide for more favorable voting rights for the
then outstanding Term Facilities);

 

61



--------------------------------------------------------------------------------

(xi) each Borrowing of Revolving Loans (including any deemed Borrowing of
Revolving Loans made pursuant to Section 2.03 or 2.04) and participations in
Letters of Credit pursuant to Section 2.03 shall be allocated pro rata among the
Revolving Facilities;

(xii) subject to clause (viii) above, such Refinancing Facility will have terms
and conditions that are substantially identical to, or less favorable, when
taken as a whole, to the Lenders providing such Refinancing Facility than, the
terms and conditions of the Revolving Facility or Term Loan being refinanced;
provided, however, that such Refinancing Facility may provide for any additional
or different financial or other covenants or other provisions that are agreed
among the Borrower and the Lenders thereof and applicable only during periods
after the then latest Maturity Date in effect; and

(xiii) substantially concurrent with the incurrence of such Refinancing Facility
(A) the Borrower shall apply the Net Cash Proceeds of such Refinancing Facility
to the prepayment of outstanding Loans being so refinanced (and, in the case of
Refinancing Facility that refinances a Revolving Facility, the Borrower shall
permanently reduce the amount of the commitments to the Revolving Facility being
refinanced by the amount of the Net Cash Proceeds of such Refinancing Facility)
and (B) the Borrower shall pay an amount required pursuant to Section 3.05 as a
result of any such prepayment of Loans of existing Lenders.

(b) The Lenders hereby authorize the Administrative Agent to enter into, and the
Lenders agree that this Agreement and the other Loan Documents shall be amended
by, such Refinancing Facility Amendments to the extent (and only to the extent)
the Administrative Agent deems necessary in order to establish Refinancing
Facilities on terms consistent with and/or to effect the provisions of this
Section 2.17. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Facility Amendment. In addition, if so
provided in the Refinancing Facility Amendment for a Refinancing Revolving
Facility and with the consent of each L/C Issuer, participation in Letters of
Credit under the existing Revolving Facilities shall be reallocated from Lenders
holding revolving commitments under the existing Revolving Facilities to Lenders
holding revolving commitments under such Refinancing Revolving Facility in
accordance with the terms of such Refinancing Facility Amendment.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or Borrower,
as applicable) require the deduction or withholding of any Taxes from any such
payment by the Administrative Agent or a Loan Party, then the Administrative
Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup

 

62



--------------------------------------------------------------------------------

withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Internal Revenue Code, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within ten days after written demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer

 

63



--------------------------------------------------------------------------------

(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

64



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-2 or
Exhibit 3.01-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

65



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Laws and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.

 

66



--------------------------------------------------------------------------------

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all of such Lender’s Eurodollar Rate Loans to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly notify the Borrower and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

67



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Borrower that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof

 

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such

 

68



--------------------------------------------------------------------------------

Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent demonstrable error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six-months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

 

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

 

69



--------------------------------------------------------------------------------

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer, as applicable, shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer, as
applicable, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

 

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender, each Affiliate of a Lender that enters into a
Treasury Management Agreement with the Borrower or any Subsidiary, each Secured
Swap Provider that enters into a Swap Contract with the Borrower or any
Subsidiary and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in

 

70



--------------------------------------------------------------------------------

accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations is not paid in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than Satisfaction in Full),
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until Satisfaction in Full.
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of any Guarantor) or shall be subordinated to
the claims of any Person (including any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives to the extent permitted by Law diligence, presentment, demand of payment,
protest and all notices whatsoever and any

 

71



--------------------------------------------------------------------------------

requirement that the Administrative Agent or any other holder of the Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other document relating to the Obligations or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

 

4.03 Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations in accordance
with Section 11.04 for all reasonable costs and expenses (including the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until Satisfaction in Full.

 

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

72



--------------------------------------------------------------------------------

4.08 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of the Commodity Exchange Act.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 [Reserved].

 

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) So long as the 2018 Indenture is in effect, if after giving effect to such
Credit Extension the Total Revolving Outstandings would exceed $48,562,500, then
the Administrative Agent shall have received certification from the chief or
senior financial officer of the Borrower (together with reasonably detailed
calculations) that such Credit Extension is permitted under the 2018 Indenture.

(d) So long as the 2021 Indenture is in effect, if after giving effect to such
Credit Extension the Total Revolving Outstandings would exceed $157,500,000,
then the Administrative Agent shall have received certification from the chief
or senior financial officer of the Borrower (together with reasonably detailed
calculations) that such Credit Extension is permitted under the 2021 Indenture.

 

73



--------------------------------------------------------------------------------

(e) If after the Closing Date the Borrower or any Subsidiary enters into any
other documentation governing Senior Unsecured Indebtedness that contains
restrictions on the incurrence of Credit Extensions under this Agreement, then
the Administrative Agent shall have received certification from the chief or
senior financial officer of the Borrower (together with reasonably detailed
calculations) that such Credit Extension is permitted under the documentation
governing such Senior Unsecured Indebtedness.

(f) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that on the Closing Date, on each date that is required pursuant to
Article V and on each date that is required by any other provision of this
Agreement or any other Loan Document:

 

6.01 Existence, Qualification and Power.

The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing or other comparable status
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite corporate or other organizational power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
material breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation (other than
the Loan Documents) to which such Person is a party or affecting such Person or
the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

74



--------------------------------------------------------------------------------

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect and (ii) filings to perfect the Liens created by the Collateral
Documents.

 

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms; except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally at law or
by equitable principles.

 

6.05 Financial Statements; No Material Adverse Effect.

(a) The Acadia Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Persons covered thereby as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The Acadia Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Persons covered thereby as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) From the date of the Acadia Audited Financial Statements to and including
the Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Borrower and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Borrower and
its Subsidiaries, taken as a whole, in each case, which is not reflected in the
Acadia Interim Financial Statements and has not otherwise been disclosed in
writing to the Lenders on or prior to the Closing Date.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements) the
consolidated and consolidating financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries as of the dates thereof and for
the periods covered thereby.

(e) Since December 31, 2012, there has been no event or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

 

6.06 Litigation.

There are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, impositions of criminal or civil penalties, proceedings,
claims or disputes pending or, to the knowledge of

 

75



--------------------------------------------------------------------------------

the Responsible Officers of the Loan Parties, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, against the
Borrower or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby or (b) could reasonably be expected
to have a Material Adverse Effect.

 

6.07 No Default.

(a) Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.

(b) No Default has occurred and is continuing.

 

6.08 Ownership of Property; Liens.

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.

 

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the facilities and real properties owned, leased or operated by the
Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(b) None of the Facilities contains, and, in the case of owned property, has
previously contained, and, in the case of leased property, to the knowledge of a
Responsible Officer, has previously contained, any Hazardous Materials at, on or
under the Facilities in amounts or concentrations that constitute or constituted
a violation of, or could give rise to liability under, Environmental Laws.

(c) Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

 

76



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Borrower or any Subsidiary
is or will be named as a party, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including
disposal) of the Borrower or any Subsidiary in connection with the Facilities or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.

 

6.10 Insurance.

(a) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies of similar size, engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

(b) The Borrower and its Subsidiaries maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
reasonably required by the Administrative Agent.

 

6.11 Taxes.

The Borrower and its Subsidiaries have filed all federal and state income and
other material tax returns and reports required to be filed, and have paid all
federal and state income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
the Borrower nor any Subsidiary is party to any tax sharing agreement.

 

6.12 ERISA Compliance.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Internal Revenue Code and other applicable Federal or
state laws and (ii) each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS, or an application for such a letter is
currently being processed by the IRS or such Plan is in the form of a prototype
document which is the subject of a favorable opinion letter, and to the
knowledge of the Responsible Officers of the Loan Parties, nothing has occurred
that would reasonably be expected to prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the knowledge of the Responsible Officers of the
Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred, and no Loan Party is aware of any fact,
event or circumstance that would reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained except where such waiver would not reasonably be expected to result in
a Material Adverse Effect; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred any material liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that remain
unpaid; (iv) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that would be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and to the knowledge of the Responsible Officers of the Loan
Parties, no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

 

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Borrower, together with (a) jurisdiction of
incorporation or organization, (b) number of shares of each class of Equity
Interests outstanding, and (c) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Borrower or any Subsidiary. The
outstanding Equity Interests of each Subsidiary are validly issued, fully paid
and, if a corporation, non-assessable.

 

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

6.15 Disclosure.

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written factual information furnished
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under and the
time at which they were made, not materially misleading;

 

78



--------------------------------------------------------------------------------

provided that, with respect to projected financial information and other forward
looking information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by the Responsible
Officers of the Loan Parties to be reasonable at the time (it being understood
that projected financial information and other forward looking information is
subject to significant uncertainties and contingencies, which may be beyond the
Loan Parties’ control, no representation is made by the Loan Parties that such
projections or other forward looking information will be realized, the actual
results may differ from the projections or other forward looking information and
such differences may be material).

 

6.16 Compliance with Laws.

Each of the Borrower and its Subsidiaries and, to the knowledge of the
Responsible Officers of any Loan Party, each Contract Provider is in compliance
with all Laws (including, without limitation, Medicare Regulations, Medicaid
Regulations, HIPAA, HITECH Act, 42 U.S.C. Section 1320a-7b and 42 U.S.C.
Section 1395nn) except in such instances in which (x) such Law is being
contested in good faith by appropriate proceedings diligently conducted or
(y) the failure to comply with such Law would not reasonably be expected to have
a Material Adverse Effect. Without limiting the generality of the foregoing:

(a) none of the Borrower, any Subsidiary and, to the knowledge of the
Responsible Officers of any Loan Party, any Contract Provider or any individual
employed by the Borrower or any Subsidiary would reasonably be expected to have
criminal culpability or to be excluded from participation in any Medical
Reimbursement Program for corporate or individual actions or failures to act
known to the Responsible Officers of any Loan Party where such culpability or
exclusion has resulted or would reasonably be expected to result in a Material
Adverse Effect;

(b) no officer or other member of management of the Borrower or any Subsidiary
who may reasonably be expected to have individual culpability for matters under
investigation by the OIG or other Governmental Authority continues to be
employed by the Borrower or any Subsidiary unless such officer or other member
of management has been either suspended or removed from positions of
responsibility related to those activities under challenge by the OIG or other
Governmental Authority promptly after discovery of such actual or potential
culpability;

(c) current coding and billing policies, arrangements, protocols and
instructions of the Borrower and each Subsidiary comply with requirements of
Payors and are administered by properly trained personnel, except where any such
failure to comply could not reasonably be expected to result in a Material
Adverse Effect; and

(d) current medical director compensation arrangements of the Borrower and each
Subsidiary comply with all Laws (including state and federal anti-kickback,
fraud and abuse, and self-referral laws, 42 U.S.C. Section 1320a-7b and 42
U.S.C. Section 1395nn) and all regulations promulgated under such Laws, except
where any such failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

 

6.17 Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are necessary for the operation of their respective businesses.
Set forth on Schedule 6.17 is a list of (i) all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent
and Trademark Office that as of the

 

79



--------------------------------------------------------------------------------

Closing Date a Loan Party owns and (ii) all exclusive licenses of IP Rights
recorded with the United States Copyright Office or the United States Patent and
Trademark Office as of the Closing Date. Except for such claims and
infringements that could not reasonably be expected to have a Material Adverse
Effect, no claim has been asserted and is pending by any Person challenging or
questioning the use of any IP Rights or the validity or effectiveness of any IP
Rights, nor does any Responsible Officer of any Loan Party know of any such
claim, and, to the knowledge of the Responsible Officers of the Loan Parties,
the use of any IP Rights by the Borrower or any Subsidiary, the granting of a
right or a license in respect of any IP Rights from the Borrower or any
Subsidiary or any slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary does not infringe on any rights of
any other Person. As of the Closing Date, none of the IP Rights owned by any
Loan Party is subject to any licensing agreement or similar arrangement with any
Person that is not a Loan Party, except as set forth on Schedule 6.17.

 

6.18 Solvency.

(a) The Borrower is Solvent.

(b) The Loan Parties taken as a whole on a consolidated basis are Solvent.

 

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
to the extent all necessary action has been timely and properly taken by the
Administrative Agent as contemplated by such Collateral Documents are or will be
perfected security interests and Liens, prior to all other Liens other than
Permitted Liens.

 

6.20 Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.20-1 is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date
(identifying whether such real property is owned or leased and which Loan Party
owns or leases such real property). Set forth on Schedule 6.20-2 is the chief
executive office, U.S. taxpayer identification number and organizational
identification number of each Loan Party as of the Closing Date. The exact legal
name and state of organization of each Loan Party as of the Closing Date is as
set forth on the signature pages hereto. Except as set forth on Schedule 6.20-3,
no Loan Party has during the five years preceding the Closing Date (i) changed
its legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other change in structure.

 

6.21 Labor Matters.

(a) Except as set forth on Schedule 6.21, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
Subsidiary as of the Closing Date.

(b) Neither the Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty in the five years preceding
the Closing Date.

 

6.22 Reimbursement from Payors.

The Receivables of the Borrower and each Subsidiary have been, and will continue
to be, adjusted to reflect the requirements of all Laws and reimbursement
policies (both those most recently published in writing as well as those not in
writing that have been verbally communicated) of any applicable Payor, except
where the failure to comply would not, individually or in the aggregate, be

 

80



--------------------------------------------------------------------------------

reasonably likely to result in a Material Adverse Effect. Without limiting the
generality of the foregoing, Receivables of the the Borrower and each Subsidiary
relating to any Payor do not exceed amounts the Borrower or any Subsidiary is
entitled to receive under any capitation arrangement, fee schedule, discount
formula, cost-based reimbursement or other adjustment or limitation to its usual
charges, in each case to the extent it would not reasonably be expected to have
a Material Adverse Effect.

 

6.23 Licensing and Accreditation.

Except to the extent it would not reasonably be expected to have a Material
Adverse Effect, each of the Borrower and its Subsidiaries and, to the knowledge
of the Responsible Officers of any Loan Party, each Contract Provider has, to
the extent applicable: (a) obtained (or been duly assigned) all required
certificates of need or determinations of need as required by the relevant state
Governmental Authority for the acquisition, construction, expansion of,
investment in or operation of its businesses as currently operated, (b) obtained
and maintains in good standing all required licenses, permits, authorizations,
registrations and approvals of each Governmental Authority necessary to the
conduct of its business, including without limitation a license to provide the
professional services provided by such Person; (c) to the extent prudent and
customary in the industry in which it is engaged, obtained and maintains
accreditation from all generally recognized accrediting agencies; (d) entered
into and maintains in good standing its Medicare Provider Agreements and
Medicaid Provider Agreements; and (e) ensured that all such required licenses or
restricted certifications and accreditations are in full force and effect on the
date hereof and have not been revoked or suspended or otherwise limited.

 

6.24 Use of Proceeds.

The proceeds of the Credit Extensions shall be used for a purpose permitted by
Section 7.11.

 

6.25 OFAC.

No Loan Party nor, to the knowledge of any Loan Party, any Related Party, (a) is
currently the subject of any Sanctions, (b) is located, organized or residing in
any Designated Jurisdiction or (c) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been used, directly
or indirectly, to lend, contribute, provide or has otherwise made available to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arranger, the Administrative Agent, the L/C Issuer or the Swing Line Lender)
of Sanctions.

 

81



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as Satisfaction in Full has not occurred, the Loan Parties shall and
shall cause each Subsidiary to:

 

7.01 Financial Statements.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within ninety days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal year ending December 31,
2013, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of Ernst and Young or
an independent certified public accountant of nationally recognized standing or
any other independent certified public accountant reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.

(b) as soon as available, but in any event within forty-five days after the end
of each fiscal quarter of each fiscal year of the Borrower (or, if earlier, 5
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC)), commencing with the fiscal quarter ending
December 31, 2013, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity and cash flows for the portion of
the Borrower’s fiscal year then ended, in each case, setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by the chief
executive officer, president or chief financial officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 7.02(a), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (who will deliver the same to the Lenders),
in form and detail reasonably satisfactory to the Administrative Agent:

(a) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
equityholders of the Borrower or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

82



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, president or chief financial officer of the Borrower
(which delivery may, unless the Administrative Agent requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes) (for
purposes of clarification the Compliance Certificate delivered in connection
with the financial statements ending December 31, 2013 shall set forth
calculations for the financial covenants in Section 8.11 notwithstanding such
financial covenants are not tested for such fiscal quarter);

(c) within 30 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2013, (i) an annual business plan and
budget of the Borrower and its Subsidiaries and (ii) forecasts prepared by
management of the Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a monthly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs);

(d) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a report signed by a Responsible Officer of the
Borrower that supplements Schedule 6.17 such that, as supplemented, such
Schedule would be to be accurate and complete as of such date (if no supplement
is required to cause such Schedule to be accurate and complete as of such date,
then the Borrower shall not be required to deliver such a report);

(e) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

(f) promptly, and in any event within five Business Days after receipt thereof
by the Borrower or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of the
Borrower or any Subsidiary; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request for itself or on behalf of any Lender (including unaudited
consolidating financial statements for the Borrower or any Subsidiary).

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(a) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and

 

83



--------------------------------------------------------------------------------

(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or
MLPF&S may, but shall not be obligated to, make available to the Lenders and the
L/C Issuer materials and/or information provided by or on behalf of such Loan
Party hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to such Loan Party or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each Loan
Party hereby agrees that so long as such Loan Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” such Loan Party shall be deemed to
have authorized the Administrative Agent, MLPF&S, the L/C Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to such Loan Party or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Side Information;” and (z) the Administrative Agent and MLPF&S shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, the Loan Parties shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

7.03 Notices.

Promptly and in any event within five Business Days notify the Administrative
Agent and each Lender of:

(a) the occurrence of any Default; and

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) the occurrence of any ERISA Event.

(d) any material change in accounting policies or financial reporting practices
by the Borrower or any Subsidiary, including any determination by the Borrower
referred to in Section 2.10(b).

(e) (i) the institution of any investigation, review or proceeding against the
Borrower or any Subsidiary to suspend, revoke or terminate (or that could
reasonably be expect to result in the suspension, revocation or termination of)
any Medicare Provider Agreement, Medicaid Provider Agreement or agreement or
participation with a Payor, (ii) the institution of any investigation, review or
proceeding

 

84



--------------------------------------------------------------------------------

against the Borrower or any Subsidiary that could reasonably be expected to
result in an Exclusion Event or (iii) any notice of loss or threatened loss of
material accreditation, participation under any Payor or Medical Reimbursement
Program, or any license.

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

7.04 Payment of Taxes.

Pay and discharge, or cause to be paid and discharged, before the same shall
become overdue all federal, material state and other material Taxes, unless the
same are being contested in good faith by appropriate proceedings and reserves
in accordance with GAAP are being maintained by the Borrower or such Subsidiary.

 

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing or
comparable status under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d) Preserve or renew all of its IP Rights, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

7.06 Maintenance of Properties.

(a) Use commercially reasonable efforts to maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear, casualty losses and
Recovery Events excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) Use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

7.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

85



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, (i) maintain, if available, fully paid flood
hazard insurance on all real property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
reasonably required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.

(c) Cause the Administrative Agent and its successors and/or assigns to be named
as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled.

 

7.08 Compliance with Laws.

Except to the extent the failure to do so has not had or would not reasonably be
expected to have a Material Adverse Effect, (i) comply with all Laws (including
Titles XVIII and XIX of the Social Security Act, Medicare Regulations and
Medicaid Regulations) and all restrictions and requirements imposed by any
Governmental Authority and take all reasonable action to cause each Contract
Provider to comply with all Laws, including all laws, rules and regulations of
Governmental Authorities pertaining to the licensing and conduct of
professionals and other health care providers; (ii) obtain and maintain, and
take all reasonable action to cause each Contract Provider to obtain and
maintain, all licenses, permits, certifications, registrations and approvals of
all applicable Governmental Authorities as are required for the conduct of its
business as currently conducted and herein contemplated (including professional
licenses, certificates or determinations of need, Medicare Provider Agreements
and Medicaid Provider Agreements); (iii) ensure, and take all reasonable action
to cause each Contract Provider to ensure, that coding and billing policies,
arrangements, protocols and instructions will comply with all Laws and all
reimbursement requirements under Medicare and Medicaid and of other Payors and
will be administered by properly trained personnel; (iv) ensure that medical
director compensation arrangements and other arrangements with referring
physicians will comply with all Laws including applicable state and federal
self-referral and antikickback laws, including 42 U.S.C. Section 1320a-7b(1)-
(b)(2), 42 U.S.C. Section 1395nn; and (v) implement, and take all reasonable
action to cause each Contract Provider to implement, policies that are
consistent with the regulations implementing the requirements of HIPAA and the
HITECH Act on or before the date on which such regulations become applicable to
such Person.

 

7.09 Books and Records.

(a) Maintain books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

86



--------------------------------------------------------------------------------

7.10 Inspection Rights.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (i) absent an Event of Default, the Borrower shall be required to
pay for only one such visit and/or inspection per fiscal year and (ii) when an
Event of Default exists the Administrative Agent or any of its representatives
or independent contractors may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice and
as often as may be reasonably desired; provided that not withstanding any
provision of the Loan Documents, neither the Borrower nor any Subsidiary shall
be required to provide access to the Administrative Agent or any of its
representatives or independent contractors to any record to the extent such
inspection or access by such Person would (x) be prohibited by Laws,
(y) constitute a violation of any confidentiality agreement with any Person not
an Affiliate of the Borrower or any Subsidiary or (z) constitute a breach of
attorney-client privilege.

(b) If requested by the Administrative Agent in its reasonable discretion,
permit the Administrative Agent, and its representatives, upon reasonable
advance notice to the Borrower, to conduct an annual audit of the Collateral at
the expense of the Borrower.

(c) If requested by the Administrative Agent in its reasonable discretion
(exercise not more than once per fiscal year), promptly deliver to the
Administrative Agent (a) asset appraisal reports with respect to all of the real
and personal property owned by the Borrower and its Subsidiaries, and (b) a
written audit of the accounts receivable, inventory, payables, controls and
systems of the Borrower and its Subsidiaries.

(d) Cause an appraisal or reappraisal (in form and substance reasonably
satisfactory to the Administrative Agent and from an appraiser selected by or
otherwise acceptable to the Administrative Agent) to be delivered to the
Administrative Agent with respect to each real property subject to a Mortgage as
requested by the Administrative Agent from time to time (i) as necessary to
satisfy any regulatory requirements imposed on the Administrative Agent or
any Lender or (ii) during the continuation of an Event of Default.

 

7.11 Use of Proceeds.

Use the proceeds of the Credit Extensions (a) to refinance Existing Indebtedness
and (b) to finance working capital and for general corporate purposes of the
Borrower and its Subsidiaries (including capital expenditures and Permitted
Acquisitions) in each case not in contravention of any Law or of any Loan
Document.

 

7.12 Additional Subsidiaries.

Within thirty (30) days (or such later date as the Administrative Agent may
agree in its sole discretion) after any Person becomes a Material Domestic
Subsidiary, cause such Person to (a) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose, and (b) deliver to the Administrative Agent documents of the types
referred to in Section 5.01(g) and opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably

 

87



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent provided, that the following shall not
be required to become Guarantors hereunder: (i) Park Royal, so long as the Park
Royal IRB Debt prohibits Park Royal from providing a Guaranty of the Obligations
and (ii) Stone Crest Clinic, a Michigan non-profit corporation, and Cedar Crest
Clinic, a Texas non-profit corporation, so long as they operate as non-profit
corporations.

 

7.13 Pledged Assets.

(a) Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Material Domestic Subsidiary and (ii) 65% (or such greater
percentage that, due to a change in an applicable Law after the date hereof,
(A) could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent and (B) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each
Excluded Domestic Subsidiary directly owned by any Loan Party, in each case to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens), and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including, any filings and deliveries to perfect such Liens,
Organization Documents, resolutions and opinions of counsel all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b) Other Property. Subject to Section 7.14, cause all property (other than
Excluded Property) of each Loan Party to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, to secure the Obligations pursuant to the
Collateral Documents (subject to Permitted Liens) and, in connection with the
foregoing, deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, Real
Property Security Documents and favorable opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

 

7.14 Deposit Accounts.

(a) Maintain each Loan Party’s primary deposit relationship, including
operating, cash management and collection/lockbox services with the
Administrative Agent or any Lender approved by the Administrative Agent (such
approval not to be unreasonably withheld).

(b) Upon request of the Administrative Agent, obtain account control agreements
in form and substance reasonably satisfactory to the Administrative Agent on
each deposit account and securities account owned by any Loan Party other than
Excluded Accounts and deposit accounts maintained with the Administrative Agent.

(c) (i) Instruct each obligor in respect of Government Receivables to make
payment directly to a Government Receivables Account and if any such obligor
makes payment in any other manner, immediately (and in any event within three
Business Days) transfer such payment to a Government Receivables Account.

(ii) Upon the request of the Administrative Agent, with respect to each
Government Receivables Account, obtain an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, between the financial
institution maintaining such Government

 

88



--------------------------------------------------------------------------------

Receivables Account, the Administrative Agent and the applicable Loan Party in
which such parties agree (A) such financial institution will not enter into any
agreement in which it agrees to comply with instructions originated by any
Person (other than the applicable Loan Party) directing disposition of funds in
such Government Receivables Account and (B) such financial institution will wire
transfer on a daily basis in immediately available funds all funds received or
deposited into such Government Receivables Account to a deposit account
maintained with the Administrative Agent.

 

7.15 Landlord Lien Waivers.

Use commercially reasonable efforts to obtain landlord waivers in form and
substance reasonably satisfactory to the Administrative Agent on each real
property leased by any Loan Party if (x) such leased real property is a Loan
Party’s headquarters location or (y) personal property Collateral having a value
in excess of $250,000 is located on such leased real property.

ARTICLE VIII

NEGATIVE COVENANTS

Until Satisfaction in Full, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased;

(c) Liens (other than Liens imposed under ERISA) for Taxes not yet due and
payable or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not overdue for more than
sixty days or, if overdue for more than sixty days, are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance (including payment) of bids, trade
contracts, licenses and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

89



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

(j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

(p) Liens on an insurance policy of the Borrower or any Subsidiary and the
identifiable cash proceeds thereof in favor of the issuer of such policy and
securing Indebtedness permitted to finance the premiums of such policies;

(q) Liens of sellers of goods to the Borrower or any of its Subsidiaries arising
under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price for such goods and related expenses;

(r) Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;

(s) Liens constituting the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;

 

90



--------------------------------------------------------------------------------

(t) Liens arising from payment obligations being contested in good faith by
appropriate proceedings;

(u) Liens securing the Park Royal IRB Debt; provided that (i) such Lien does not
at any time encumber any property other than the assets of Park Royal described
in the documents governing the Park Royal IRB Debt in effect on the date of the
Acquisition of Park Royal;

(v) Liens securing Acquired Indebtedness permitted under Section 8.03(o),
provided that (i) such Liens do not at any time encumber any property other than
property of the Person acquired in the applicable Permitted Acquisition at the
time of such Permitted Acquisition and (ii) such Liens shall exist prior to the
applicable Permitted Acquisition and shall not be incurred in anticipation of
the applicable Permitted Acquisition; and

(w) Liens securing obligations in an aggregate amount not to exceed $3,000,000
outstanding at any one time.

 

8.02 Investments.

Make any Investments, except:

(a) Investments in the form of cash or Cash Equivalents;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

(c) Investments in any Loan Party;

(d) Investments by any Foreign Subsidiary in any other Foreign Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 8.03;

(g) Permitted Acquisitions;

(h) Swap Contracts permitted by Section 8.03;

(i) Investments consisting of promissory notes issued by officers, directors and
employees of the Borrower or any Subsidiary as consideration for the purchase of
Equity Interests of the Borrower;

(j) Investments consisting of securities or instruments received pursuant to a
disposition of assets not prohibited by this Agreement;

(k) Investments in Park Royal for working capital in an amount not to exceed $3
million in the aggregate at any time outstanding;

(l) Investments by any Loan Party consisting of the purchase of bonds issued by
the Lee County Industrial Development Authority, the proceeds of which were used
to fund the Park Royal IRB Debt; provided that no Event of Default shall have
occurred and be continuing at the time of such purchase;

 

91



--------------------------------------------------------------------------------

(m) Investments in non-Wholly Owned Subsidiaries and joint ventures, in each
case which are not Loan Parties, in an aggregate amount (as of the date such
Investment is made) not to exceed (i) in any fiscal year 5% of total assets of
the Borrower and its Subsidiaries on a consolidated basis as of the end of the
fiscal year most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) and (ii) during the term of this
Agreement, 10% of total assets of the Borrower and its Subsidiaries on a
consolidated basis;

(n) Investments by any Loan Party in any Foreign Subsidiary that is not a Loan
Party, in an aggregate amount not to exceed $40,000,000 in the aggregate at any
time outstanding; and

(o) Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $10,000,000 in the aggregate at any time outstanding.

 

8.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness set forth in Schedule 8.03 and renewals, refinancings and
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
material terms taken as a whole of such renewal, refinancing or extension are
not materially less favorable to the Borrower and its Subsidiaries than the
terms of the Indebtedness being renewed, refinanced or extended;

(c) intercompany Indebtedness permitted under Section 8.02;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of
(x) fixed personal property assets and (y) real property assets, and in each
case, renewals, refinancings and extensions thereof, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness shall not
exceed: in the case of clause (x) above, $4,000,000 at any one time outstanding
and in the case of clause (y) above, $20,000,000 at any one time outstanding;
and (ii) such Indebtedness when incurred shall not exceed the purchase price of
the asset(s) financed;

 

92



--------------------------------------------------------------------------------

(f) Guarantees with respect to Indebtedness permitted under this Section 8.03
other than the Park Royal IRB Debt;

(g) Contingent obligations to financial institutions, in each case, to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
or other services in connection with the management or opening of deposit
accounts or incurred as a result of endorsement of negotiable instruments for
deposit or collection purposes;

(h) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business or arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within ten days of incurrence;

(i) Indebtedness consisting of deferred purchase price obligations (including
earnout obligations), indemnification obligations, adjustment of purchase price
or similar obligations and guarantee obligations, in each case in connection
with Acquisitions, dispositions of property and Investments and indemnification
obligations arising under Contract Obligations incurred in the ordinary course
of business; provided that all Indebtedness consisting of deferred purchase
price obligations (including earnout obligations) incurred in connection with a
Permitted Acquisition consummated after the Closing Date shall be subordinated
to the Obligations in a manner and to an extent reasonably acceptable to the
Administrative Agent;

(j) Indebtedness incurred in connection with the financing of insurance premiums
in an aggregate amount at any time outstanding not to exceed the premiums owed
under such policy;

(k) Indebtedness in respect of appeal, bid, performance or surety or similar
bonds, workers’ compensation claims and self-insurance obligations issued for
the account of the Borrower or any Subsidiary in the ordinary course of
business;

(l) Indebtedness consisting of promissory notes subordinated to the Obligations
in a manner and to an extent reasonably acceptable to the Administrative Agent
for the repurchase of Equity Interests held in the Borrower from directors,
officers and employees of the Borrower or any Subsidiary, or their respective
spouse, heirs, or estate planning vehicles, family trusts or comparable entities
or persons, upon the death, disability or termination of employment by the
Borrower or such Subsidiary of such director, officer or employee; provided that
the aggregate outstanding principal amount of all such Indebtedness shall not
exceed $1,500,000 at any one time outstanding;

(m) senior unsecured Indebtedness of the Borrower outstanding on the Fourth
Amendment Effective Date incurred under the 2018 Indenture or the 2012 Indenture
and senior unsecured Indebtedness of the Borrower incurred after the Closing
Date (collectively, “Senior Unsecured Indebtedness”); provided that with respect
to any Senior Unsecured Indebtedness incurred after the Closing Date:

(i) if such Senior Unsecured Indebtedness refinances outstanding Senior
Unsecured Indebtedness then the amount of such Indebtedness shall not be
increased at the time of such refinancing except by an amount equal to customary
fees and expenses incurred in connection with such refinancing;

 

93



--------------------------------------------------------------------------------

(ii) if such Senior Unsecured Indebtedness does not refinance outstanding Senior
Unsecured Indebtedness, then the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that after
giving effect to the incurrence of such Indebtedness and the application of
proceeds thereof on a Pro Forma Basis (A) the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 recomputed as
of the end of the period of the four fiscal quarters most recently ended for
which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b), and (B) the Consolidated Leverage Ratio recomputed as of
the end of the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) would be 0.25 less than the maximum Consolidated Leverage Ratio permitted
under Section 8.11(a) as of the end of the period of the four fiscal quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b);

(iii) the maturity date of such Indebtedness shall be at least 181 days after
the Maturity Date;

(iv) such Indebtedness shall not be subject to any mandatory redemption,
mandatory repurchase or other mandatory prepayments of principal other than in
connection with (x) a change of control (or other comparable term) and (y) sales
or other dispositions of property (including casualty events) in each case to
the extent such proceeds are not required to prepay the obligations arising
under this Agreement or any restatement, renewal or refinancing thereof; and

(v) such Indebtedness contains each of the Senior Unsecured Indebtedness
Standard Terms;

(n) Indebtedness of Park Royal constituting loans from the Lee County Industrial
Development Authority in an amount not to exceed $23 million assumed in
connection with the Permitted Acquisition of Park Royal (the “Park Royal IRB
Debt”); and

(o) Indebtedness in an aggregate amount not to exceed $10,000,000 outstanding at
any one time, including, Indebtedness of Persons acquired in Permitted
Acquisitions (the “Acquired Indebtedness”), provided that such Acquired
Indebtedness (i) shall exist prior to the applicable Permitted Acquisition and
shall not have been incurred in anticipation of the applicable Permitted
Acquisition and (ii) would be subject to a prepayment penalty if repaid
concurrently with the consummation of such Permitted Acquisition.

 

8.04 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any Subsidiary, provided that the Borrower shall
be the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary, provided that (i) if a Guarantor is a
party thereto, then a Guarantor shall be the continuing or surviving Person and
(ii) if a Guarantor is not a party thereto and a Domestic Subsidiary is a party
thereto, then a Domestic Subsidiary shall be the continuing or surviving Person,
(c) the Borrower or any Subsidiary may merge with any other Person in connection
with a Permitted Acquisition provided that if the Borrower is a party thereto,
then the Borrower shall be the continuing or

 

94



--------------------------------------------------------------------------------

surviving Person and (d) any Subsidiary may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not have a Material Adverse Effect.

 

8.05 Dispositions.

Make any Disposition unless (i) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value (as
determined by the board of directors or comparable governing body in its good
faith business judgment) of the property disposed of, (ii) if such transaction
is a Sale and Leaseback Transaction, such transaction is not prohibited by the
terms of Section 8.14, (iii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05, and
(v) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Borrower and its Subsidiaries in all such transactions in any fiscal
year of the Borrower shall not exceed an amount equal to 7.5% of the net book
value of the plant, property and equipment of the Borrower and its Subsidiaries
on a consolidated basis as of the end of the immediately preceding fiscal year
of the Borrower.

 

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a) each Subsidiary may declare and make Restricted Payments in cash to Persons
that own Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests of such Person;

(c) the Borrower or any Subsidiary may make scheduled payments of deferred
purchase price, working capital adjustments or other similar payments pursuant
to any Acquisition consummated on or prior to the Closing Date or a Permitted
Acquisition except to the extent such payments violate any subordination
provisions applicable thereto; and

(d) the Borrower may repurchase Equity Interests held in the Borrower from
directors, officers and employees of the Borrower or any Subsidiary, or their
respective spouse, heirs, or estate planning vehicles, family trusts or
comparable entities or persons, upon the death, disability or termination of
employment by the Borrower or any Subsidiary of such director, officer or
employee; provided that (i) no Event of Default shall have occurred and be
continuing at the time of such payment; (ii) after giving effect to such payment
on a Pro Forma Basis the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b); and (iii) the
aggregate amount of payments made by the Borrower for such repurchases
(including payments of principal on any promissory note issued in connection
with such repurchases) shall not exceed $500,000 in any fiscal year.

 

95



--------------------------------------------------------------------------------

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably complementary, related or incidental thereto.

 

8.08 Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (i) transactions among
Loan Parties, (ii) intercompany transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06,
(iii) normal and reasonable compensation and reimbursement of expenses of
officers and directors in the ordinary course of business, (iv) the issuance of
Equity Interests to any Affiliate or to any former, current or future director,
manager, officer, employee or consultant (or any Affiliates of any of the
foregoing) of the Borrower or any of its Subsidiaries and (v) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate.

 

8.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions on assignments contained in
agreements entered into in the ordinary course of business after using
commercially reasonable efforts to eliminate such prohibition on assignments,
(5) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under Section 8.05 pending the consummation
of such sale, (6) restrictions and conditions contained in the documents,
agreements and instruments governing Senior Unsecured Indebtedness, or
(7) restrictions and conditions contained in documents, agreements and
instruments governing joint venture arrangements and similar Investments, or
(b) requires the grant of any security for any obligation if such property is
given as security for the Obligations.

 

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

96



--------------------------------------------------------------------------------

8.11 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the end of any fiscal quarter of the Borrower set forth below
to be greater than the ratio corresponding to such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Consolidated
Leverage Ratio

March 31, 2014

   5.50:1.0

June 30, 2014

   5.50:1.0

September 30, 2014

   5.50:1.0

December 31, 2014

   5.50:1.0

March 31, 2015

   5.25:1.0

June 30, 2015

   5.25:1.0

September 30, 2015

   5.25:1.0

December 31, 2015

   5.25:1.0

March 31, 2016

   5.00:1.0

June 30, 2016

   5.00:1.0

September 30, 2016

   5.00:1.0

December 31, 2016

   5.00:1.0

March 31, 2017 and thereafter

   4.50:1.0

(b) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio determined as of the end of any fiscal quarter of the
Borrower set forth below to be greater than the ratio corresponding to such
fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Consolidated Senior
Secured Leverage Ratio

March 31, 2014

   3.50:1.0

June 30, 2014

   3.50:1.0

September 30, 2014

   3.50:1.0

December 31, 2014

   3.50:1.0

March 31, 2015

   3.25:1.0

June 30, 2015

   3.25:1.0

September 30, 2015

   3.25:1.0

December 31, 2015

   3.25:1.0

March 31, 2016 and thereafter

   3.00:1.0

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio determined as of the end of any fiscal quarter of the
Borrower, commencing with fiscal quarter ending March 31, 2014, to be less than
1.25:1.0.

 

8.12 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

(a) Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.

(b) Change its fiscal year.

(c) Without providing ten (10) days prior written notice to the Administrative
Agent (or such lesser period as the Administrative Agent may agree), change its
name, state of formation or form of organization.

 

97



--------------------------------------------------------------------------------

8.13 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Borrower or any Wholly Owned Subsidiary)
to own any Equity Interests of any Subsidiary, except (A) to qualify directors
where required by applicable Law or to satisfy other requirements of applicable
Law with respect to the ownership of Equity Interests of Foreign Subsidiaries
and (B) other Persons holding Equity Interests in the PHC Joint Ventures, or
(b) permit any Subsidiary to issue or have outstanding any shares of preferred
Equity Interests.

 

8.14 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction.

 

8.15 Capital Expenditures.

Permit Consolidated Capital Expenditures for any fiscal year, commencing with
the fiscal year ending December 31, 2014, to exceed an amount equal to ten
percent (10.0%) of total revenues of the Borrower and its Subsidiaries on a
consolidated basis for the immediately preceding fiscal year of the Borrower.

 

8.16 Senior Unsecured Indebtedness.

(a) Amend or modify any Senior Unsecured Indebtedness if such amendment or
modification would add or change any terms in a manner materially adverse to the
Lenders (unless, such Senior Unsecured Indebtedness, as so amended or modified,
would at such time be permitted to be incurred pursuant to Section 8.03(m)).

(b) Make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment or redemption or acquisition for value of (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Senior Unsecured Indebtedness, other than:

(i) the prepayment of the 12.875% Senior Notes issued under the 2018 Indenture;
provided that the Standard Conditions are satisfied;

(ii) the purchase, payment, prepayment or redemption of the 12.875% Senior Notes
issued under the 2018 Indenture (including any fees, expenses or charges related
to such purchase, payment, prepayment or redemption of such notes) with the Net
Cash Proceeds of any Equity Issuance so long as such Net Cash Proceeds are used
to make such purchase, payment, prepayment or redemption (including any related
fees, expenses or charges) within 120 days of the receipt of such Net Cash
Proceeds by the Borrower or any Subsidiary; and

(iii) the purchase, payment, prepayment or redemption of any other Senior
Unsecured Indebtedness (including any fees, expenses or charges related to such
purchase, payment, prepayment or redemption of Senior Unsecured Indebtedness)
with up to 50% of the Net Cash Proceeds of any Equity Issuance so long as such
Net Cash Proceeds are used to make such purchase, payment, prepayment or
redemption (including any related fees, expenses or charges) within 120 days of
the receipt of such Net Cash Proceeds by the Borrower or any Subsidiary.

(c) Use proceeds of Credit Extensions or proceeds of Collateral to make any
payment at maturity of the 12.875% Senior Notes issued under the 2018 Indenture,
unless the Standard Conditions are satisfied.

 

98



--------------------------------------------------------------------------------

8.17 Sanctions.

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
lent, contributed or otherwise made available to fund any activity or business
in any Designated Jurisdiction; (b) to fund any activity or business of any
Person located, organized or residing in any Designated Jurisdiction or who is
the subject of any Sanctions; or (c) in any other manner that will result in any
violation by any Person (including any Lender, Arranger, Administrative Agent,
L/C Issuer or Swing Line Lender) of any Sanctions.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants.

(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01 or 7.02 and such failure continues for five
days; or

(ii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), 7.05(a), 7.10 or 7.11 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) The Borrower or any Subsidiary fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Indebtedness; (ii) the Borrower
or any Subsidiary fails to observe or perform any other agreement or condition
relating to any Material Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or

 

99



--------------------------------------------------------------------------------

holders of such Material Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, such
Material Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Material Indebtedness to be made,
prior to its stated maturity; or (iii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
admits in writing its general inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not deny coverage), or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of ten consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or Satisfaction in Full, ceases to be in full force and
effect or ceases to give the

 

100



--------------------------------------------------------------------------------

Administrative Agent any material part of the Liens purported to be created
thereby; or any Loan Party contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document except, in each case, as expressly
permitted or contemplated by the Loan Documents or after Satisfaction in Full;
or

(k) Change of Control. There occurs any Change of Control; or

(l) Exclusion Event. There occurs an Exclusion Event which has had or could
reasonably be expected to result in non-compliance with any of the financial
covenants set forth in Section 8.11.

 

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

101



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations due under
any Swap Contract between the Borrower or any Subsidiary and any Secured Swap
Provider to the extent such Swap Contract is permitted by Section 8.03(d),
(c) payments of Obligations due under any Treasury Management Agreement between
the Borrower or any Subsidiary and any Lender or any Affiliate of a Lender and
(d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.14, ratably among
the Lenders (and, in the case of such Swap Contracts, Secured Swap Providers,
and in the case of such Treasury Management Agreements, Affiliates of Lenders)
and the L/C Issuer in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Obligations arising under any Swap Contract
between the Borrower or any Subsidiary and any Secured Swap Provider to the
extent such Swap Contract is permitted by Section 8.03(d) and any Treasury
Management Agreement between the Borrower or any Subsidiary and any Lender or
any Affiliate of a Lender shall be excluded from the application described above
if the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Secured Swap Provider or Lender or Affiliate of a
Lender party to the applicable Treasury Management Agreement, as the case may
be. Each Secured Swap Provider or Lender or Affiliate of a Lender party to any
Treasury Management Agreement not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.

 

102



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract provider and potential Treasury
Management Agreement provider) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

103



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

104



--------------------------------------------------------------------------------

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
of the Borrower unless an Event of Default has occurred and is continuing (such
approval not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) except for any indemnity payments or other amounts then owed
to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent (other than as provided in
Section 3.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring Administrative Agent as of the effective date of
resignation), and the retiring Administrative Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

105



--------------------------------------------------------------------------------

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

106



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10 Collateral and Guaranty Matters.

Each of the Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon Satisfaction in Full, (ii) that is
transferred or to be transferred as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document or any
Recovery Event (other than any transfer, sale or other disposition to a Loan
Party), or (iii) as approved in accordance with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

107



--------------------------------------------------------------------------------

10.11 Secured Cash Management Agreements and Secured Hedge Agreements.

No Secured Swap Provider or Lender or Affiliate of a Lender party to any
Treasury Management Agreement that obtains the benefit of the provisions of
Section 9.03, the Guaranty or any Collateral by virtue of the provisions hereof
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) (or to notice of or to consent to any amendment,
waiver or modification of the provisions hereof or of the Guaranty or any
Collateral Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under any Swap
Contract between the Borrower or any Subsidiary and any Secured Swap Provider or
any Treasury Management Agreement between the Borrower or any Subsidiary and any
Lender or any Affiliate of a Lender except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Swap Provider or Lender or Affiliate of a Lender party to the applicable
Treasury Management Agreement, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under any Swap
Contract between the Borrower or any Subsidiary and any Secured Swap Provider or
any Treasury Management Agreement between the Borrower or any Subsidiary and any
Lender or any Affiliate of a Lender in the case of a Maturity Date.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Loan Party, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that:

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default is not considered an extension or
increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the

 

108



--------------------------------------------------------------------------------

definition of “Default Rate” or waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(vi) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;

(vii) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(b) prior to the termination of the Revolving Commitments, unless also signed by
Required Revolving Lenders, no such amendment, waiver or consent shall,
(i) waive any Default for purposes of Section 5.02(b), (ii) amend, change,
waive, discharge or terminate any of Sections 5.02 or 9.01 in a manner adverse
to such Lenders or (iii) amend, change, waive, discharge or terminate
Section 8.11 (or any defined term used therein) or this Section 11.01(b)(i); or

(c) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(d) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(e) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein,

(i) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto;

(ii) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (any amendment, waiver or consent which
by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (B) any waiver,

 

109



--------------------------------------------------------------------------------

amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender;

(iii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein; and

(iv) the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders.

Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate,

 

110



--------------------------------------------------------------------------------

notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to any Loan Party).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures set forth below in this Section 11.02(b) or in any other Loan
Document or otherwise approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or any Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore and (iii) any notice or other
deliverable required by the Loan Documents may be transmitted as an electronic
file attached to an electronic mail; provided that, in each case, if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient,.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses (x) are determined by a court of competent jurisdiction
by a final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Agent Party or (y) result from a claim brought by
any Loan Party against such Agent

 

111



--------------------------------------------------------------------------------

Party for breach in bad faith of such Agent Party’s obligations hereunder or
under any other Loan Document, if such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; provided, however, that in no event shall any Agent
Party have any liability to any Loan Party, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Loan Party or
its securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however,

 

112



--------------------------------------------------------------------------------

that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
primary outside counsel for the Administrative Agent and of special or local
counsel for the Administrative Agent to the extent such special or local counsel
is reasonably necessary) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of outside counsel for the Administrative Agent, any Lender or
the L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented fees, charges and disbursements of outside counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any

 

113



--------------------------------------------------------------------------------

Subsidiary, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by any Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) results from a dispute solely between Indemnitees and not
(1) involving any action or inaction by the Borrower or any of its Subsidiaries
or (2) relating to any action of such Indemnitee in its capacity as
Administrative Agent or Arranger. Without limiting the provisions of
Section 3.01(c), this Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to pay any amount required under subsection (a) or (b) of this Section to
be paid by them to the Administrative Agent (or any sub-agent thereof), the L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from (x) the gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction or (y) a claim brought by any Loan Party against such Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

114



--------------------------------------------------------------------------------

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that (in
each case with respect to any credit facility) any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any credit facility provided hereunder and/or the
Loans at the time owing to it (in each case with respect to any credit facility
provided hereunder) or contemporaneous assignments to related Approved Funds
that equal at least the amount specified in paragraph (b)(i)(B) of this Section
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

115



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5 million in the case of any assignment in respect
of the revolving credit facility provided hereunder, or $5 million in the case
of any assignment in respect of the term loan facility provided hereunder,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its Revolving Commitment (and the related Revolving Loans
thereunder), its outstanding Term Loan and any separate revolving credit or term
loan facilities provided pursuant to Sections 2.16 or 2.17 on a non-pro rata
basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Loan Commitment or any Revolving Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
credit facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuer and the Swing Line Lender (in each case, such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the revolving credit facility provided hereunder.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

116



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

117



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

118



--------------------------------------------------------------------------------

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) solely to the extent necessary in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to become a Lender pursuant to Section 2.16 or 2.17 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Loan Party and its obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

119



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. Notwithstanding the
provisions of this Section 11.08, if at any time any Lender, the L/C Issuer or
any of their respective Affiliates maintains (a) one or more deposit accounts
for the Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited or (b) any deposit account of the type described in
clauses (c) or (d) of the definition of Excluded Account, then, in each case,
such Person shall waive the right of setoff set forth herein.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the

 

120



--------------------------------------------------------------------------------

principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until Satisfaction in Full.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13 Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents

 

121



--------------------------------------------------------------------------------

required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower or Lender accepting such assignment shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

(b) such Lender being replaced shall have received payment of an amount equal to
100% of the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH

 

122



--------------------------------------------------------------------------------

OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Loan Parties, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Loan Parties has consulted its own legal,

 

123



--------------------------------------------------------------------------------

accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Loan Parties with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to the Loan Parties. To the fullest extent permitted by
Law, each of the Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent, any Arranger or any Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execute”, “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.18 Subordination of Intercompany Indebtedness.

Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document. Without limitation of the foregoing, so long as no Event of Default
has occurred and is continuing, the Loan Parties may make and receive payments
with respect to any such obligations and indebtedness, provided, that in the
event that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

 

11.19 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information

 

124



--------------------------------------------------------------------------------

includes the name and address of the Loan Parties and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the Act. The Loan Parties shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

[END]

 

125



--------------------------------------------------------------------------------

EXHIBIT B

SCHEDULE 2.01

Revolving Commitments and Applicable Percentages relating to Revolving
Commitments

 

Lender

   Revolving
Commitment      Revolving Commitment
Applicable
Percentage  

Bank of America, N.A.

   $ 36,250,000.00         12.083333333 % 

Fifth Third Bank

   $ 35,000,000.00         11.666666667 % 

Capital One, N.A.

   $ 20,000,000.00         6.666666667 % 

Citibank, N.A.

   $ 20,000,000.00         6.666666667 % 

Regions Bank

   $ 20,000,000.00         6.666666667 % 

Royal Bank of Canada

   $ 20,000,000.00         6.666666667 % 

General Electric Capital Corporation

   $ 17,500,000.00         5.833333333 % 

GE Capital Bank

   $ 0.00         0.0 % 

Raymond James Bank, N.A.

   $ 17,500,000.00         5.833333333 % 

Credit Agricole Corporate and Investment Bank

   $ 16,250,000.00         5.416666667 % 

Union Bank, N.A.

   $ 16,250,000.00         5.416666667 % 

Cadence Bank, N.A.

   $ 15,000,000.00         5.000000000 % 

Jefferies Finance LLC

   $ 13,750,000.00         4.583333333 % 

JFIN CLO 2007 LTD

   $ 0.00         0.00 % 

JFIN Capital 2013 LLC

   $ 0.00         0.00 % 

UBS AG, Stamford Branch

   $ 13,750,000.00         4.583333333 % 

Bank of Montreal

   $ 10,000,000.00         3.333333333 % 

First Tennessee Bank

   $ 10,000,000.00         3.333333333 % 

Pinnacle Bank

   $ 7,500,000.00         2.500000000 % 

Capital Bank N.A.

   $ 6,250,000.00         2.083333333 % 

CapStar Bank

   $ 5,000,000.00         1.666666667 %    

 

 

    

 

 

 

Total:

   $ 300,000,000.00         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Term Loan Commitments and Applicable Percentages relating to Term Loan
Commitments

 

Lender

   Additional Term Loan
Advance      Outstanding Amount of Term
Loan after Additional Term
Loan Advance and Assignments      Term Loan
Applicable
Percentage  

Bank of America, N.A.

   $ 906,250.00       $ 36,250,000.00         12.083333333 % 

Fifth Third Bank

   $ 875,000.00       $ 35,000,000.00         11.666666667 % 

Capital One, N.A.

   $ 500,000.00       $ 20,000,000.00         6.666666667 % 

Citibank, N.A.

   $ 500,000.00       $ 20,000,000.00         6.666666667 % 

Regions Bank

   $ 500,000.00       $ 20,000,000.00         6.666666667 % 

Royal Bank of Canada

   $ 500,000.00       $ 20,000,000.00         6.666666667 % 

General Electric Capital Corporation

   $ 437,500.00       $ 7,701,250.00         2.567083333 % 

GE Capital Bank

   $ 0.00       $ 9,798,750.00         3.266250000 % 

Raymond James Bank, N.A.

   $ 437,500.00       $ 17,500,000.00         5.833333333 % 

Credit Agricole Corporate and Investment Bank

   $ 406,250.00       $ 16,250,000.00         5.416666667 % 

Union Bank, N.A.

   $ 406,250.00       $ 16,250,000.00         5.416666667 % 

Cadence Bank, N.A.

   $ 375,000.00       $ 15,000,000.00         5.000000000 % 

Jefferies Finance LLC

   $ 375,000.00       $ 0.00         0.0 % 

JFIN CLO 2007 LTD

   $ 0.00       $ 7,494,666.74         2.498222246 % 

JFIN Capital 2013 LLC

   $ 0.00       $ 6,255,333.26         2.085111087 % 

UBS AG, Stamford Branch

   $ 343,750.00       $ 13,750,000.00         4.583333333 % 

Bank of Montreal

   $ 250,000.00       $ 10,000,000.00         3.333333333 % 

First Tennessee Bank

   $ 250,000.00       $ 10,000,000.00         3.333333333 % 

Pinnacle Bank

   $ 187,500.00       $ 7,500,000.00         2.500000000 % 

Capital Bank N.A.

   $ 156,250.00       $ 6,250,000.00         2.083333333 % 

CapStar Bank

   $ 125,000.00       $ 5,000,000.00         1.666666667 %    

 

 

    

 

 

    

 

 

 

Total:

   $ 7,500,000.00       $ 300,000,000.00         100.000000000 %    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT C

Term Loan Assignments

 

Assignor

  

Assignee

   Amount of Term
Loan  

Bank of America, N.A.

   Credit Agricole Corporate and Investment Bank    $ 15,843,750.00   

Bank of America, N.A.

   Capital One, N.A.    $ 0.03   

Fifth Third Bank

   UBS AG, Stamford Branch    $ 13,406,250.00   

Citibank, N.A.

   Capital One, N.A.    $ 6,337,499.97   

Citibank, N.A.

   Union Bank, N.A.    $ 2,315,625.03   

Regions Bank

   Union Bank, N.A.    $ 1,340,625.00   

Royal Bank of Canada

   Union Bank, N.A.    $ 2,985,937.49   

Raymond James Bank, N.A.

   Union Bank, N.A.    $ 2,681,250.00   

Cadence Bank, N.A.

   Union Bank, N.A.    $ 1,462,500.00   

Bank of Montreal

   Union Bank, N.A.    $ 1,401,562.49   

Pinnacle Bank

   Union Bank, N.A.    $ 1,096,875.00   

CapStar Bank

   Union Bank, N.A.    $ 975,000.00   

General Electric Capital Corporation

   Union Bank, N.A.    $ 1,584,374.99   

General Electric Capital Corporation

   Capital Bank N.A.    $ 1,279,687.50   

JFIN Fund III LLC

   Capital Bank N.A.    $ 4,814,062.50   

Jefferies Finance LLC

   First Tennessee Bank    $ 343,750.00   

Jefferies Group LLC

   First Tennessee Bank    $ 212,250.68   

JFIN Fund III LLC

   First Tennessee Bank    $ 91,597.88   

JFIN Capital 2013 LLC

   First Tennessee Bank    $ 693,026.44   



--------------------------------------------------------------------------------

EXHIBIT D

[See attached.]



--------------------------------------------------------------------------------

Schedule 11.02

Certain Addresses for Notices

 

1. If to any Loan Party:

Acadia Healthcare Company, Inc.

830 Crescent Centre Drive, Suite 610

Franklin, TN 37067

Attn:    President Phone:    (615)861-7000

with a copy (which shall not constitute notice) to:

Waud Capital Partners, LLC

300 North LaSalle Street, Suite 4900

Chicago, Illinois 60654

Attn:    Charles Edwards Phone:    (312)676-8400 Fax:    (312)676-8444

and a copy (which shall not constitute notice) to:

Waller Lansden Dortch & Davis, LLP

511 Union Street, Suite 2700

Nashville, TN 37219

Attn:    Robert L. Harris Phone:    (615)850-8467 Fax:    (615)244-6804

 

2. If to Administrative Agent:

For payments and Requests for Credit Extensions:

BANK OF AMERICA OPERATIONS CONTACT:

Bank of America, N. A., as Administrative Agent

101 North Tryon Street NC1-001-04-39

Charlotte, NC 28255

Name:    Jennifer Clark Telephone:    (980)388-0017 Facsimile #:   
(704)409-0135 Email:    jennifer.l.clark@baml.com

BANK OF AMERICA, N.A. USD PAYMENT INSTRUCTIONS:

Bank of America

New York NY

ABA 026009593

Acct #    444011709309 Acct Name:    Corporate Credit Services Ref:    ACADIA
HEALTHCARE COMPANY



--------------------------------------------------------------------------------

For all other Notices (Financial Statements, Compliance Certificates):

Bank of America, N.A., as Administrative Agent

135 S LA SALLE ST

CHICAGO IL 60603

Mail Code: IL4-135-09-61

Attention:    Cara Guinta Telephone:    (312)828-3710 Facsimile:   
(877)207-2381 Electronic Mail:    cara.guinta@baml.com

 

3. L/C ISSUER:

Bank of America, N.A., as L/C Issuer

Trade Operations

1 FLEET WAY

SCRANTON PA 18507

Mail Code:    PA6-580-02-30 Attention:    Alfonso Malave Facsimile:    (570)
496-9622 Electronic Mail:    alfonso.malave@baml.com

 

4. SWING LINE LENDER:

Bank of America, N. A., as Administrative Agent

101 North Tryon Street NC1-001-04-39

Charlotte, NC 28255

Name:    Jennifer Clark Telephone:    (980)388-0017 Facsimile #:   
(704)409-0135 Email:    jennifer.l.clark@baml.com



--------------------------------------------------------------------------------

EXHIBIT E

[See attached.]



--------------------------------------------------------------------------------

Exhibit 1.01

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:                 ,             

 

To:    Bank of America, N.A.,    as Administrative Agent    Agency Management   
135 S LA SALLE ST    CHICAGO IL 60603    Mail Code: IL4-135-05-41 To:    Acadia
Healthcare Company, Inc.    830 Crescent Centre Drive, Suite 610    Franklin, TN
37067    Attn: President

Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by
                                        , a                     (the
“Designor”), to BANK OF AMERICA, N.A., as Administrative Agent under that
certain Credit Agreement referenced below (in such capacity, the “Administrative
Agent”). All capitalized terms not defined herein shall have the meaning
ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, ACADIA HEALTHCARE COMPANY, INC, a Delaware corporation (the
“Borrower”), the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
have entered into that certain Amended and Restated Credit Agreement, dated as
of December 31, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which certain loans and
financial accommodations have been made to the Borrower;

WHEREAS, Section 9.03 of the Credit Agreement requires that the Designor deliver
this Secured Party Designation Notice to the Administrative Agent in order for
the Obligations under its [Treasury Management Agreement][Swap Contract]
described on Schedule 1 hereto to be included in the application of funds
pursuant to Section 9.03 of the Credit Agreement; and

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

Designation. [                    ] hereby notifies the Administrative Agent of
the [Treasury Management Agreement][Swap Contract] described on Schedule 1
hereto in order for the Obligations under such [Treasury Management
Agreement][Swap Contract] to be included in the application of funds pursuant to
Section 9.03 of the Credit Agreement and hereby represents and warrants to the
Administrative Agent that such [Treasury Management Agreement][Swap Contract]
satisfies all the requirements under the Loan Documents to be so included. By
executing and delivering this Secured Party Designation Notice, the Designor, as
provided in the Credit Agreement, hereby agrees to be bound by all of the
provisions of the



--------------------------------------------------------------------------------

Loan Documents which are applicable to it as a provider of a [Treasury
Management Agreement][Swap Contract] and hereby (a) confirms that it has
received a copy of the Loan Documents and such other documents and information
as it has deemed appropriate to make its own decision to enter into this Secured
Party Designation Notice, (b) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto (including, without limitation, the provisions of
Section 10.01 of the Credit Agreement), and (c) agrees that it will be bound by
the provisions of the Loan Documents and will perform in accordance with its
terms all the obligations which by the terms of the Loan Documents are required
to be performed by it as a provider of a [Treasury Management Agreement][Swap
Contract]. Without limiting the foregoing, the Designor agrees to indemnify the
Administrative Agent as contemplated by Section 11.04(c) of the Credit
Agreement.

GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

[signature page follows]

 

DESIGNOR: By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT: By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 4-1

SUBSIDIARIES

 

Subsidiary

  

Taxpayer

Identification

Number

  

Jurisdiction

of Formation

  

Percentage of Outstanding Shares owned

Abilene Behavioral Health, LLC

   20-8041863    DE   

100% owned by Abilene Holding Company, LLC

Abilene Holding Company, LLC

   90-1036622    DE   

100% owned by Borrower

Acadia Management Company, LLC

   20-3879717    DE   

100% owned by Borrower

Acadia Merger Sub, LLC

   45-2352463    DE   

100% owned by Borrower

Acadiana Addiction Center, LLC

   26-4178782    DE   

100% owned by Borrower

Ascent Acquisition Corporation

   20-5189115    AR   

100% owned by Borrower

Ascent Acquisition Corporation - CYPDC

   20-5099744    AR   

100% owned by Ascent Acquisition Corporation

*Austin Behavioral Hospital, LLC

   90-1028656    DE   

100% owned by Borrower

Ascent Acquisition Corporation - PSC

   20-5099728    AR   

100% owned by Ascent Acquisition Corporation

BCA of Detroit, LLC

   26-3333652    DE   

100% owned by Behavioral Centers of America, LLC

Behavioral Centers of America, LLC

   20-2789011    DE   

65.04% owned by Commodore Acquisition Sub, LLC

5.4% owned by Linden BCA Blocker Corp.

13.29% owned by SBOF-BCA Holdings Corporation

16.27% owned by HEP BCA Holdings Corp.

*Capestrano Investment Company, Inc.

   66-0771566    PR   

100% owned by Acadia Merger Sub, LLC

*Capestrano Realty Company, Inc.

   66-0771567    PR   

100% owned by Capestrano Investment Company, Inc.

Cascade Behavioral Hospital, LLC

   90-0813876    DE   

100% owned by Borrower

*Cedar Crest Clinic

   74-2978769    TX   

100% owned by HMIH Cedar Crest, LLC

Commodore Acquisition Sub, LLC

   61-1697372    DE   

100% owned by Borrower

*Crestwyn Health Group, LLC

   90-0933893    TN   

100% owned by Acadia Merger Sub, LLC

Crossroads Regional Hospital, LLC

   80-0948632    DE   

100% owned by Borrower

Delta Medical Services, LLC

   45-4350976    TN   

100% owned by DMC-Memphis, LLC

Detroit Behavioral Institute, Inc.

   13-4265013    MA   

100% owned by Acadia Merger Sub, LLC

DMC-Memphis, LLC

   62-1650705    TN   

100% owned by Acadia Merger Sub, LLC

Generations Behavioral Health - Geneva, LLC

   80-0820243    OH   

100% owned by Behavioral Centers of America, LLC

Greenleaf Center, LLC

   35-2450561    DE   

100% owned by Borrower

Habilitation Center, Inc.

   74-2474097    AR   

100% owned by Rehabilitation Centers, LLC

HEP BCA Holdings Corp.

   74-3245466    DE   

100% owned by Commodore Acquisition Sub, LLC

Hermitage Behavioral, LLC

   90-0784925    DE   

100% owned by Borrower



--------------------------------------------------------------------------------

Subsidiary

  

Taxpayer

Identification

Number

  

Jurisdiction

of Formation

  

Percentage of Outstanding Shares owned

HMIH Cedar Crest, LLC

   20-1915868    DE   

100% owned by Behavioral Centers of America, LLC

Kids Behavioral Health of Montana, Inc.

   62-1681724    MT   

100% owned by Borrower

Lakeland Hospital Acquisition, LLC

   58-2291915    GA   

100% owned by Borrower

Linden BCA Blocker Corp.

   26-0480734    DE   

100% owned by Commodore Acquisition Sub, LLC

Millcreek School of Arkansas, Inc.

   74-2474098    AR   

100% owned by Rehabilitation Centers, LLC

Millcreek Schools, LLC

   64-0653443    MS   

100% owned by Rehabilitation Centers, LLC

Northeast Behavioral Health, LLC

   30-0751914    DE   

100% owned by Borrower

Ohio Hospital for Psychiatry, LLC

   02-0679468    OH   

100% owned by BCA of Detroit, LLC

Options Treatment Center Acquisition Corporation

   03-0152678    IN   

100% owned by Borrower

PHC MeadowWood, LLC

   45-1343206    DE   

100% owned by Acadia Merger Sub, LLC

PHC of Michigan, Inc.

   04-3232990    MA   

100% owned by Acadia Merger Sub, LLC

PHC of Nevada, Inc.

   04-3290453    MA   

100% owned by Acadia Merger Sub, LLC

PHC of Utah, Inc.

   87-0401574    MA   

100% owned by Acadia Merger Sub, LLC

PHC of Virginia, LLC

   04-2901824    MA   

100% owned by Acadia Merger Sub, LLC

Piney Ridge Treatment Center, LLC

   20-5192904    DE   

100% owned by Borrower

Psychiatric Resource Partners, LLC

   37-1647527    DE   

100% owned by Borrower

Rebound Behavioral Health, LLC

   30-0701952    SC   

100% owned by Borrower

Red River Holding Company, LLC

   80-0967600    DE   

100% owned by Borrower

Red River Hospital, LLC

   35-2351651    DE   

100% owned by Red River Holding Company, LLC

Rehabilitation Centers, LLC

   64-0568382    MS   

100% owned by Borrower

Resolute Acquisition Corporation

   03-0152672    IN   

100% owned by Borrower

Riverview Behavioral Health, LLC

   26-3679084    TX   

100% owned by Borrower

RiverWoods Behavioral Health, LLC

   26-2700697    DE   

100% owned by Borrower

Rolling Hills Hospital, LLC

   20-5629197    OK   

100% owned by Borrower

RTC Resource Acquisition Corporation

   03-0512675    IN   

100% owned by Borrower

*San Juan Capestrano Hospital, Inc.

   66-0771568    PR   

100% owned by Capestrano Investment Company, Inc.

SBOF-BCA Holdings Corporation

   26-4497768    DE   

100% owned by Commodore Acquisition Sub, LLC

Seven Hills Hospital, Inc.

   51-0578850    DE   

100% owned by Acadia Merger Sub, LLC

Shaker Clinic, LLC

   06-1680672    OH   

100% owned by BCA of Detroit, LLC

Sonora Behavioral Health Hospital, LLC

   20-5778133    DE   

100% owned by Hermitage Behavioral, LLC

Southwestern Children’s Health Services, Inc.

   86-0768611    AZ   

100% owned by Borrower

Southwood Psychiatric Hospital, LLC

   25-1414990    PA   

100% owned by Borrower

*Stone Crest Clinic

   27-0382553    MI   

100% owned by BCA of Detroit, LLC

*Summa Behavioral Health Hospital, LLC

   N/A    DE   

100% owned by Borrower

Ten Broeck Tampa, LLC

   26-1938381    FL   

100% owned by Acadia Merger Sub, LLC



--------------------------------------------------------------------------------

Subsidiary

  

Taxpayer

Identification

Number

  

Jurisdiction

of Formation

  

Percentage of Outstanding Shares owned

Ten Lakes Center, LLC

   20-5270148    OH   

100% owned by Behavioral Centers of America, LLC

Texarkana Behavioral Associates, L.C.

   75-2888880    TX   

100% owned by Borrower

*The Pavilion at HealthPark, LLC

   26-2955988    FL   

100% owned by Borrower

The Refuge, A Healing Place, LLC

   71-0943490    FL   

100% owned by Borrower

TK Behavioral Holding Company, LLC

   80-0962123    DE   

100% owned by Borrower

TK Behavioral, LLC

   32-0383042    DE   

100% owned by TK Behavioral Holding Company, LLC

Valley Behavioral Health System, LLC

   32-0370029    DE   

100% owned by Borrower

Vermilion Hospital, LLC

   20-4765040    DE   

100% owned by Borrower

Village Behavioral Health, LLC

   27-0788813    DE   

100% owned by Borrower

Vista Behavioral Hospital, LLC

   80-0951740    DE   

100% owned by Acadia Merger Sub, LLC

Wellplace, Inc.

   13-4265014    MA   

100% owned by Acadia Merger Sub, LLC

Youth And Family Centered Services of New Mexico, Inc.

   74-2753620    NM   

100% owned by Borrower

 

* = not a Loan Party



--------------------------------------------------------------------------------

SCHEDULE 4-2

MORTGAGED PROPERTY

 

State

  

Real Property

  

Acadia Entity Mortgagor

AR   

3214 Winchester Drive

Benton, AR 72015

 

Saline County

  

*Pediatric Specialty Care Properties, LLC, an AR limited liability company

 

*n/k/a Ascent Acquisition Corporation, an AR corporation

AR   

2410 Pine Street

Arkadelphia, AR 71923

 

Clark County

  

*Pediatric Specialty Care Properties, LLC, an AR limited liability company

 

*n/k/a Ascent Acquisition Corporation, an AR corporation

AR   

4107 Richards Road

North Little Rock, AR 72117

 

Pulaski County

  

*Med Properties, Inc., an AR corporation

 

*n/k/a Ascent Acquisition Corporation, an AR corporation

AR   

413 West Tyler Cove

West Memphis, AR 72301

 

Crittenden County

  

*Med Properties, Inc., an AR corporation

 

*n/k/a Ascent Acquisition Corporation, an AR corporation

AR   

1810 Industrial Drive

Fordyce, AR 71742

 

Dallas County

   Habilitation Center, Inc., an AR corporation AR   

10301 Mayo Drive

Barling, AR 72928

 

Sebastian County

  

*Fort Smith Healthcare Real Estate, L.C., a TX limited liability company

 

*n/k/a Valley Behavioral Health System, LLC, a DE limited liability company

AR   

4235 N. Crossover Road

Fayetteville, AR 72703

 

Washington County

  

*Pinewood Healthcare Realty, L.P., a TX limited partnership

 

*n/k/a Texarkana Behavioral Associates, L.C., a TX limited liability company

AR   

 

701 Arkansas Boulevard

Texarkana, AR 71854

 

Miller County

  

*Pinewood Enterprises, L.C., a TX limited liability company

 

 

n/k/a Texarkana Behavioral Associates, L.C., a TX limited liability company

AZ   

2190 N. Grace Boulevard

Chandler, AZ 85225

 

Maricopa County

  

Southwestern Children’s

Health Services, Inc., an AZ corporation

AZ   

1120 E. 6th Street

Casa Grande, AZ 85122

 

Pinal County

  

Southwestern Children’s

Health Services, Inc., an AZ corporation

AZ   

6050 North Corona Road

(Units 3-15)

Tucson, AZ 85704

 

Pima County

  

Sonora Behavioral Health Hospital, LLC, a DE limited liability company

 



--------------------------------------------------------------------------------

AZ   

6050 North Corona Road

(Unit 2)

Tucson, AZ 85704

 

Pima County

   Sonora Behavioral Health Hospital, LLC, a DE limited liability company CA   

5900 Brockton Avenue

Riverside, CA 92506

 

Riverside County

   Vista Behavioral Hospital, LLC, a DE limited liability company DE   

575 South DuPont Highway

New Castle, DE 19720

 

New Castle County

  

*PHC Meadowwood, Inc., a DE corporation

 

*n/k/a PHC Meadowwood, LLC, a DE limited liability company

FL   

29910 State Road 56

Wesley Chapel, FL 33543

 

Pasco County

  

*Ten Broeck Tampa, Inc., a FL corporation

 

*n/k/a Ten Broeck Tampa, LLC, a FL limited liability company

GA   

1380 Howell Bridge Road

Ball Ground, GA 30107

 

Cherokee County

   RiverWoods Behavioral Health, LLC, a DE limited liability company GA   

1 Technology Parkway South

Norcross, GA 30092

 

Gwinnett County

  

*Lakeview Behavioral Health System LLC, a DE limited liability company

 

*n/k/a RiverWoods Behavioral Health, LLC, a DE limited liability company

GA   

 

223 Medical Center Drive

Riverdale, GA 30274

 

Clayton County

  

*Acadia Riverwoods, LLC, a DE limited liability company

 

 

*n/k/a RiverWoods Behavioral Health, LLC, a DE limited liability company

GA   

2209 and 2217 Pineview Drive

Valdosta, GA 31602

 

Lowndes County

   Greenleaf Center, LLC, a DE limited liability company IL   

40 Timberline

Lemont, IL 60439

 

1 Povolish Court

 

Cook County

   TK Behavioral, LLC, a DE limited liability company LA   

44 Versailles Boulevard

Alexandria, LA 71303

 

Parish of Rapides

   Crossroads Regional Hospital, LLC, a DE limited liability company LA   

1131 Rue Du Belier

Lafayette, LA 70508

 

Parish of Lafayette

  

*Acadia Hospital of Lafayette, LLC, a DE limited liability company

 

*n/k/a Vermilion Hospital, LLC, a DE limited liability company

MI   

35031 23 Mile Road

New Baltimore, MI 48047

 

Macomb County

   PHC of Michigan, Inc., a MA corporation



--------------------------------------------------------------------------------

MI   

209 Eliot a/k/a 3500 John R. Street

Detroit, MI 48201

 

Wayne County

   Detroit Behavioral Institute, Inc., a MA corporation MI   

15000 Gratiot Avenue

Detroit, MI 48205

 

Wayne County

  

*BCA Real Estate Holdings, LLC, a DE limited liability company

 

*n/k/a BCA of Detroit, LLC, a DE limited liability company

MO   

440 South Market Avenue

Springfield, MO 65806

 

Greene County

  

*Lakeland Hospital

Acquisition Corporation, a GA corporation

 

*n/k/a Lakeland Hospital Acquisition, LLC, a GA limited liability company

MO   

2323 W. Grand

Springfield, MO 65802

 

Greene County

  

*Lakeland Hospital

Acquisition Corporation, a GA corporation

 

*n/k/a Lakeland Hospital Acquisition, LLC, a GA limited liability company

MS   

1110 1st Avenue, NE

1112 1st Avenue, NE

1114 1st Avenue, NE

Magee, MS 39111

 

Simpson County

 

   Rehabilitation Centers, LLC, a MS LLC MS   

900 1st Avenue, NE

Magee, MS 39111

 

Simpson County

   Rehabilitation Centers, LLC, a MS LLC MS   

1814 Highway 15N

Pontotoc, MS 38863

 

Pontotoc County

   Rehabilitation Centers, LLC, a MS LLC MT   

55 Basin Creek

Butte, MT 59701

 

Silver Bow County

   Kids Behavioral Health of Montana, Inc., a MT corporation NM   

5310 Sequoia NW

Albuquerque, NM 87120

 

Bernalillo County

   Youth and Family Centered Services of New Mexico, Inc., a NM corporation NM
  

5200 Sequoia Road

Albuquerque, NM 87120

 

Bernalillo County

   Youth and Family Centered Services of New Mexico, Inc., a NM corporation NV
  

3021 W. Horizon Ridge Parkway

Henderson, NV 89052

 

Clark County

   Seven Hills Hospital, Inc., a DE corporation



--------------------------------------------------------------------------------

NV   

10649 Jeffreys Street

Henderson, NV 89052

 

Clark County

   Seven Hills Hospital, Inc., a DE corporation OH   

880 Greenlawn Avenue

Columbus, OH 43223

 

Franklin County

   Ohio Hospital for Psychiatry, LLC, an Ohio limited liability company OK   

1000 Rolling Hills Lane

Ada, OK 74820

 

Pontotoc County

  

*Rolling Hills Properties, Inc., an OK corporation

 

*n/k/a Rolling Hills Hospital, LLC, an OK limited liability company

PA   

13 Lemon Hill

Prosperity, PA 15329

 

Washington County

  

*Southwood Psychiatric Hospital, Inc., a PA corporation

 

*n/k/a Southwood Psychiatric Hospital, LLC, a PA limited liability company

 

**Southwood Psychiatric Hospital, Inc. merged into Southwood Merger Sub, LLC, a
PA limited liability company, with the surviving company being Southwood
Psychiatric Hospital, LLC

PA   

 

2575 Boyce Plaza Road

Pittsburgh, PA 15241

 

311 Station Street

443 Chess Street

Bridgeville, PA 15017

 

Allegheny County

  

*Southwood Psychiatric Hospital, Inc., a PA corporation

 

*n/k/a Southwood Psychiatric Hospital, LLC, a PA limited liability company

 

**Southwood Psychiatric Hospital, Inc. merged into Southwood Merger Sub, LLC, a
PA limited liability company, with the surviving company being Southwood
Psychiatric Hospital, LLC

PA   

342 Linden Creek Road

Canonsburg, PA 15317

 

Washington County

North Strabane Township

  

*Southwood Psychiatric Hospital, Inc., a PA corporation

 

*n/k/a Southwood Psychiatric Hospital, LLC, a PA limited liability company

 

**Southwood Psychiatric Hospital, Inc. merged into Southwood Merger Sub, LLC, a
PA limited liability company, with the surviving company being Southwood
Psychiatric Hospital, LLC

SC   

134 E. Rebound Road

Lancaster, SC 29720

 

Lancaster County

   Rebound Behavioral Health, LLC, a SC limited liability company TN   

3000 Getwell Road

3960, 3976 and 3992 Knight Arnold Road

0 and 55 Watson Road

Memphis, TN 38118

 

Shelby County

  

*DMC-Memphis, Inc., a TN corporation

 

*n/k/a DMC-Memphis, LLC, a TN limited liability company

TX   

4225 Woods Place

4223 Woods Place

4210 Spindletop Drive

1115 Industrial Boulevard

Abilene, TX 79602

 

Taylor County

  

*Acadia Abilene, LLC, a DE limited liability company

 

 

*n/k/a Abilene Behavioral Health, LLC, a DE limited liability company



--------------------------------------------------------------------------------

TX   

3500 Interstate 35 South

Belton, TX 76513

 

Bell County

   HMIH Cedar Crest, LLC, a DE limited liability company TX   

1505 Eighth Street

Wichita Falls, TX 76301

 

Wichita County

   Red River Hospital, LLC, a DE limited liability company UT   

7309 South 180 West

Midvale, UT 84047

 

Salt Lake County

   PHC of Utah, Inc., a MA corporation VA   

405 Kimball Avenue

Salem, VA 24153

 

Roanoke County

  

*PHC of Virginia, Inc., a MA corporation

 

*n/k/a PHC of Virginia, LLC, a MA limited liability company

WA   

12844 Military Road South

Tukwila, WA 98168

 

King County

   Cascade Behavioral Hospital, LLC, a DE limited liability company